I declare resumed the session of the European Parliament adjourned on Thursday 27 April 2006.
Ladies and gentlemen, I regret that I have some sad news to communicate to you: the passing of our fellow Member, Professor Rolandas Pavilionis
Mr Pavilionis was a fervent defender of human rights, he fought actively for Lithuania’s independence and then for his country’s accession to the Union, before being elected a Member of the European Parliament.
Before that accession, Professor Pavilionis had taken part in the work of the Convention on the future of Europe.
He was highly active in the fields of education, science and culture and I would like to stress his position as rector of the University of Vilnius.
We shall all remember him for his work in our Parliament, as a member of the Committee on Culture and Education.
He was vice-chairman of his Group, the Union for Europe of the Nations, in which he was greatly valued by his fellow Members for his intellectual qualities.
I would also like to inform you that tomorrow there will be a book of condolence in front of the Chamber, which will be open for all Members and anybody who wants to record a final remembrance to sign.
I would now ask that we observe a minute’s silence in his memory.
Mr Hans-Peter Martin has the floor for a point of order. Would you please kindly tell me which Rule of the Rules of Procedure your point of order relates to.
– Mr President, I refer to Rules 132 and 142 of the Rules of Procedure.
This European Parliament, here in Strasbourg, reeks of corruption. I ask you to do something about it, to defend the dignity of this House of ours, to allocate speaking times in such a way that …
The final version of the draft agenda as drawn up the Conference of Presidents at its meeting of 11 May 2006 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed.
Pursuant to Rule 168 of the Rules of Procedure, the Confederal Group of the European United Left-Nordic Green Left has requested the referral back to committee of the report by Mr Speroni on the request for waiver of the immunity of Tobias Pflüge, the vote on which is scheduled for tomorrow.
– Mr President, my group, on the basis of Rule 168 of the Rules of Procedure, wishes to move that the Speroni report – which has to do with the lifting of the immunity of Mr Pflüger, a member of our group – should not be discussed, but should instead be sent back to the Committee on Legal Affairs and the Internal Market. I see this as being the appropriate decision to take, since the fact that the decision as to whether or not to lift immunity was taken by a mere eight members of the Committee on Legal Affairs shows us in a poor light, and that is something we should avoid. Any one of us could end up having our immunity suspended, but it is intolerable that less than a third of the Members who actually work in the relevant committee should actually be present to vote on it, and so I ask that we should send the report back to the Committee rather than having a vote on it.
– Mr President, ladies and gentlemen, I will start by asking you to reject this motion as inadmissible. The immunity procedure is subject to Rule 7, which has the last word to say on the subject. Rule 7 (8) states that: ‘The report of the committee shall be placed at the head of the agenda of the first sitting following the day on which it was tabled.’ The Rule goes on to say that: ‘The proposal(s) for a decision contained in the report shall be put to the vote at the first voting time following the debate.’ That is a binding rule, the purpose of which is to speed up the immunity procedure, and if this motion were to be permitted, it would be virtually capable of annulling it.
If you do not reject this motion as inadmissible, I would nevertheless ask that it be thrown out altogether on the grounds of irrelevance. The reason why it is irrelevant is that the resolution we, in the Committee on Legal Affairs, adopted was adopted unanimously, that this resolution is not a matter of dispute between the groups, and also that there is no doubt about the procedure that Rule 7 (8) lays down to deal with it. If you object to the substance of this motion, then all you have to do is to vote against it. If it then gets majority support, the result is automatically reversed.
It therefore makes no sense that this matter be either adjourned or deferred, and so I ask that this motion for a resolution be voted on in the plenary tomorrow.
– Mr President, like many other Members, I have had to consider this issue in the Conference of Presidents, but, not being a lawyer like Mr Lehne, I had imagined it would be rather more straightforward. Now, though, the lawyers have spoken, and I have to concede that I did not understand what Mr Lehne said, but perhaps that is my fault. I do not, right now, want to weigh up the pros and cons of Mrs Kaufmann’s and Mr Lehne’s arguments, but I do have a request to make; it is that we should stipulate that immunity matters no longer be dealt with by the Committee of Presidents, since I, as a group chairman, do not feel equal to dealing with such a complex process. My sense of justice has led me to agree to this matter being referred back, since if, in a committee, only eight people vote and certain groups are not represented at all, I think it would be fairer and better to avoid a formal error and send the matter back.
If, though, sending it back results in one being committed, then that is something we will have to live with. Having been shown where I was wrong, I think we should do as Mr Lehne suggests, but I would, at the same time, ask that immunity cases be in future considered only in the plenary.
Mr President, this is wrong: you give the floor to someone who was supposed to speak in favour of the proposal, and here he is speaking against it. That is wrong. A decision must be made. The Rules of Procedure are clear; they make provision for one speaker in favour and one speaker against. I, for my part, wanted to come out in favour, and I am going to do so.
I find that, if …
Mr Cohn-Bendit, I am taking the microphone from you because I did not ask you to take the floor.
Please sit down and wait.
I gave Mr Schulz the floor in order to speak in favour. Mr Schulz has not in fact used it for that purpose. I therefore believe that we should start the speeches again and ask whether anybody wants to speak in favour.
Mr President, a group submitted this request to amend the agenda armed with a very clear supporting argument. Given that there were not enough Members present at the committee responsible - which implies that what Mr Lehne said, namely that all the groups are in agreement, cannot be true, since those who were not there were unable to say whether or not they agreed - it now falls to the plenary to decide to refer the matter back to the committee so that, in a month's time or even at the mini-session, if that were possible, we might vote on this subject. Therefore, it is only a question of postponing the vote by two weeks.
Mr Lehne, you have already spoken. This is the way things work in a Parliament: the person who speaks last is often right.
I therefore call on Parliament to support the proposal made by Mrs Kauffmann.
– Mr President, questions of immunity ought to be dealt with either by the immunity committee or by the whole House. I would like to ask, again, that immunity matters no longer be brought before the Committee of Presidents, since I do not see that as a place in which I am in a position to rule on them. I said nothing more than that, nor did I wish to do so. I will, in any case, as the Chairman of a group, no longer take part in such debates in the Conference of Presidents.
We have taken note of your concern, Mr Schulz.
The Socialist Group in the European Parliament has requested that the vote on the report by Reinhard Rack (A6-0408/2005) on improving the environmental performance of the freight transport system (‘Marco Polo II’) be moved to Wednesday.
The Council has informed me – and I am passing this information on to you – that it will not be able to stay here beyond 7.00 p.m. This has been discussed in the Conference of Presidents and the Council has confirmed that it cannot stay here beyond 7.00 p.m.
Questions to the Council will therefore only last one hour.
– Mr President, while I cannot at the moment name the rule, I refer to what you have just said about the Council. I would like to say in this plenary what I said in the Conference of Presidents about the Council’s announcement of its inability to be present.
I do not regard a statement of that sort on the part of the Council as one that this House should accept. As I understand it, the Austrian Government is composed of 16 members and has 16 secretaries of state, which adds up to 32 people who ought to be in a position to represent the Council, even after seven in the evening. I think it is quite improper that a Council Presidency should declare itself unable to be present here after 7 p.m with no better reason than that Parliament's calendar has changed. I would like to know just what would happen in a national parliament if an executive were to tell it that it was knocking off for the evening at seven. That is not acceptable, and you should tell the Council so.
Mr President, following what you have just announced, I must draw the attention of the House to the fact that there is an oral question to the Council on Wednesday night’s agenda regarding the Energy Community Treaty, which we are due to debate that night. If the Council cannot be there, I suggest we withdraw that item and the discussion of assent to the Treaty from the agenda until the Council can be present.
– Mr President, ladies and gentlemen, we in this House have a monitoring role, and so, just as we, as matter of course, expect the Commission to be present, so we also expect the Council to be here. I am not talking here about the presidency, but about the Council as such. In particular, I ask the General Secretariat of the Council, to advise the Council in such a way that its presence is assured, and it follows that we endorse what Mr Schulz had to say, as he was quite right to do.
– Mr President, being an Austrian myself, I would like to make a suggestion of a pragmatic nature. This is obviously about the Council wanting, come what may, to catch the eight o’clock flight back to Austria. Perhaps, Mr President, you would inform the Council that there is also a train that runs between Strasbourg and Vienna, which makes it no problem at all to actively participate in the sitting here and be in good time for the Parliament in Vienna the following morning. All that needs to be done is to fly a bit less and perhaps do without a few luxuries.
I shall communicate all of the comments made here to the Council.
The Group of the Alliance of Liberals and Democrats for Europe has requested that a third debate be added on cases of violations of human rights, democracy and the rule of law, specifically on Taiwan.
Mr President, first I should like to add the support of my group for the statements made by Mr Schulz and Mr Poettering in favour of the Austrian Presidency looking again at its availability.
The Conference of Presidents last week agreed on only two subjects for debate in our regular ‘urgencies’ slot on Thursday; normally we debate three. My group put forward a proposal to the Conference of Presidents that we debate the issue of Taiwan’s membership of the World Health Organisation. That proposal fell because it was not supported by either of the two major groups – the PPE-DE Group and the PSE Group.
Health is widely considered these days to be a human right. It is an issue that needs our discussion and therefore my group wishes to propose to this House that we use the third slot available on Thursday afternoon for consideration of the issue of Taiwan’s participation in the World Health Organisation.
Mr President, my fellow Member, Mr Watson, is a very intelligent and very astute person. I do not believe that he can look us in the eye and seriously say to us that we are talking about a human rights issue here. We are talking about something altogether different, as everyone knows; we are also talking about something that runs counter to the position held by the international community.
I therefore believe that we should not support this proposal.
– Mr President, I think it is a splendid idea on Mr Watson’s part to put this matter on the order of business. It is a disgrace that Taiwan, the only Chinese state with a democratic system, is not allowed even observer status at the World Health Organisation. This House would be very well advised to discuss this issue and make it known to the whole world that we believe health to be a human right and that no country in the world should be barred from the deliberations of the World Health Organisation.
(1)
Mr President of the Republic of Bolivia, I would like to welcome you to the plenary of the European Parliament at a time when Europe’s relations with Latin America and the Caribbean are highly topical and are being debated between us.
Just three days ago, the leaders of our two continents held their fourth Summit in Vienna, in which you played an important role.
It is a pleasure for the European Parliament to receive you as President-elect of Bolivia, the first President of indigenous ethnicity, of the Aymara, whose three fundamental principles are contained in their three wise sayings, : do not steal, : do not be weak, : do not lie.
The President of Bolivia was born in a poor and out-of-the-way town in Bolivia, in Isavalli, in the canton of Orinoca, very close to lake Poopó, in Oruro. These names sound remote to us because they do not fall within our normal geographical references.
From childhood he was a farm worker, he looked after his family’s herd of llama, he worked as a brickmaker, a bricklayer, a baker and a trumpet player.
Then, when the Bolivian high plateau suffered one of the most serious droughts in its history, his family emigrated to new pastures, to Cochabamba. There he embarked upon a trade union and political career that has led him to the Presidency of his country, the second poorest country in Latin America, after Haiti, but which has the second largest gas reserves in the whole of Latin America; a country in which two-thirds of the population live in poverty, and which, throughout its history, since it achieved its independence, has had difficult relations with its neighbours, a country which today is seeing the emergence of new political forces, such as that of the President, who has won the elections with 53% of the vote and who, as you know, is proposing political measures relating to the nationalisation of the energy industry and investments made there by many European companies, something which we undoubtedly have an interest in debating.
I would therefore like to thank you for coming here, Mr President, and not just for speaking to plenary, but also for agreeing to take part in a debate in the Committee on Foreign Affairs and the dinner that will follow it.
Please believe me, Mr President, that we very much appreciate your visit, because it was clearly acknowledged in Vienna by many Latin American Heads of State that the return to democracy in the region has unfortunately not led to any improvement in the living conditions of a large proportion of the Latin American population.
Europe and Latin America are determined to try to build a cohesive society and Bolivia is a clear example of the essential need to include a very significant proportion of its population in human development, since they have not benefited from the natural wealth of their country.
We will also have the opportunity to discuss this within the Euro-Latin American Parliamentary Assembly, the creation of which was decided upon at the Vienna Summit. I hope that it will provide us with new opportunities for political dialogue.
Mr President, your visit today is both symbolic and multi-faceted, because it reflects the European Parliament’s commitment to enhancing relations with Latin America, it reflects the importance of parliamentary diplomacy and it reflects the role that dialogue must play in resolving any conflicts that may arise amongst us.
Thank you once again, Mr President. You have the floor.
Mr President, ladies and gentlemen, through the Members of this Parliament, I would like to send a special, warm and brotherly greeting to all of the people of Europe.
I am extremely pleased and happy to have been invited to take part in this hugely significant meeting of two continents: America and Europe. I am honoured, pleased and proud to be here with you and I have come accepting an invitation not just to speak to you, but also to listen to you.
We original indigenous farming peoples of America, and of Bolivia in particular, belong to a culture of dialogue, a culture of life, a culture of balance, justice and equality.
As the President of the European Parliament said, I come from a very humble family, from the Aymara nation. Historically we have been excluded, but we do not exclude anybody. Historically we have been enslaved, but we have never enslaved anybody else’s family; we are inclusive, we fight for unity while respecting the diversity of other peoples and when, thanks to the conscience of my people, we won the Presidency as indigenous people, it was not through a sense of revenge, but through our peoples’ sense of hope.
The absence of the State in our indigenous farming communities has left much to be desired and we therefore want to resolve the social problems, the cultural problems, the economic problems and the structural problems of my country.
With regard to health, there are farming communities with no resources for resolving health problems; traditional medicine is not recognised and there is no policy for recovering it.
We recognise that some progress has been made through the participation of UNESCO. The issue of education has been abandoned. You may be interested to know that my mother – may she rest in peace –was illiterate and my father could hardly write; he was also illiterate. My parents had no documentation. During our short time in government, therefore, during the almost 110 days of the Presidency, we have begun to work on literacy, thanks to unconditional cooperation from certain Latin American, European and Asian countries. At the end of this month nearly 2 000 people will have completed their literacy studies. We want to eradicate illiteracy in my country.
With regard to the issue of documentation, we are making progress, also thanks to solidarity from other countries. So far we are told that almost 50 000 people have been provided with documents free of charge (indigenous farming families; particularly women) thanks to international cooperation. And in terms of documentation, there are families that have been entirely abandoned; they have no documents and they therefore do not have certain rights as citizens. This is an issue of great concern in my country.
I know that here in Europe and in certain continents, man’s best friend, the dog, has a passport in order to be able to travel from one country to another. Back in my country some of us do not have any documentation at all — no identity cards and no birth certificates — to enable us to take part in elections. We are therefore going to continue with our campaign for identification: in less than two months we have provided almost 50 000 new documents free of charge and we are going to go on to provide one or two million people with documents free of charge.
Also thanks to cooperation from certain Latin American countries, we are carrying out campaigns to help the poorest families with regard to health. By means of eye operations, in less than two months we have cured 8 000 people free of charge.
These are some of the social problems that we are facing in my country. This political movement, therefore, the Movement for Socialism, originally called the Political Instrument for the Sovereignty of the Peoples, created by the Original Indigenous Farmers Movement, it has not been created by a group of political experts, or professionals or intellectuals, but it was born to fight injustice, to fight for economic and social demands, in 1995 in particular, to change our Bolivia, to put an end to discrimination, and in order to change those policies that have historically been geared towards the extermination of the original indigenous people in our country and our continent.
We indigenous peoples are also human beings, we have the same rights, the same duties and we want to change. And I am happy to say that this political movement has brought me to the Presidency. I would like you to know that I did not unfortunately have the opportunity to study at university; the greatest asset that I and our movement have is honesty.
I felt great respect and admiration for the President when he mentioned our ancestors’ cosmic law, the , which is the law of the original indigenous peoples: not to steal, not to be weak, not to lie. That principle of a cosmic law has brought us this far and it is my duty to apply our ancestors’ rule in order to change our history.
I am sure that you have questions about many structural issues, many social issues. So far we have clearly decided to recover our natural resources, both renewable and non-renewable resources; natural resources that make it possible to resolve the social and economic problems of my country.
I would like to mention the fight to defend the coca leaf, the fight for water, to prevent any privatisation of water resources, and the fight for hydrocarbons, which were also the fights of our ancestors, of indigenous leaders such as Tupac Amaru, Tupac Katari and Bartolina Sisa: it was the fight for territory. Bolivia has so much wealth, and yet so much poverty. We are not talking about distributing poverty, but rather about redistributing wealth and, in order to redistribute wealth, we have the obligation to recover it, through nationalisation.
It is true that oil and natural resources were nationalised twice during the last millennium. And now, in this new millennium, my government and the Bolivian people must nationalise again, together with many social sectors, from both the countryside and from the city.
I want you to understand that nothing will be expropriated and nobody will be expelled. I would like to be very frank and speak to you with the greatest of respect. Our families come to Europe because of a need, because of a lack of work, and many are being expelled. Historically, my country, my region, and indeed the whole of America, which used to be called Abya Ayala, has never expelled anybody. And with this nationalisation we are not going to expel anybody either.
I understand perfectly well that they must recover their investment and they have the right to profits, but they cannot be owners of the hydrocarbons, and nor can they control them. The Bolivian State will be in control at the wellheads and inspection centres. Any company that has invested in the country has every right to recover their investment and has the right to make profits, but not to control, and they will therefore be partners and not owners of our natural resources.
I very much regret that certain sections of the media wish to bring us into conflict with regions, with continents, with countries, with companies. We belong to a culture of solidarity, a culture of reciprocity and it is therefore important to seek solutions jointly. It is true that we need cooperation in this process of change in Bolivia, but I am also bringing you proposals to invite you to resolve the problems together, whether they be America’s or Europe’s problems.
I understand that immigration is a problem for the Europeans. As a result of a lack of work, many people are abandoning America and Bolivia and coming to Europe.
The only way to resolve this problem is to create sources of work in Bolivia, to guarantee markets for small-scale producers, for micro-businesspeople, for cooperatives, for associations, for communal companies. That will surely put an end to the mass invasion of this continent by Bolivians.
The industrialisation of natural resources is important. You know that historically we have been subjected to the constant plundering of our natural resources. And while at certain times the State has controlled the natural resources, whether oil or minerals, it has not been able to carry out industrialisation, to give added value to these natural resources. Following nationalisation, our task will be to industrialise, together with our partners, whether they be States or companies. There will be no exclusion or marginalisation.
We are convinced that the industrialisation of our natural resources will put an end to the mass abandonment of my country towards other countries. Before it was the United States or Argentina, but now I very much regret that many of our brothers and sisters are coming to Europe to seek sources of work.
There is a central issue that is a problem for you and also a problem for us: cocaine and drug-trafficking. I would like to tell you that we original indigenous people do not have a culture of cocaine. We do not have a culture of drug-trafficking. Cocaine is a new problem that has unfortunately been imported. There must be a real and effective fight against drug-trafficking. The fight against drug-trafficking cannot be an instrument for domination, for recolonisation or submission. I regret that certain countries in America use the issue of drug-trafficking as an instrument for submission and subordination. I believe that we all have a responsibility to combat drug-trafficking effectively and genuinely.
I would also like to say that coca is not cocaine. I have looked closely at the history of coca in Europe. European countries were the first to industrialise the coca leaf. We are talking about the 19th century. Only recently have Latin America and the United States begun to industrialise it. And the coca leaf cannot be legal for Coca-Cola, but illegal for the Andean region, for the indigenous peoples.
I believe that it is important to revalue the coca leaf, but I would like to say that, while during my government there will never be free cultivation of coca, there will never be zero coca either. I am pleased to say that we are discussing with our brother producers of coca leaf how we can rationalise its production, and I would like to reassure you that we are talking about a small area of coca growing per family: 40 metres by 40 metres. We are perfectly well aware that a proportion of the coca leaf is diverted towards an illegal market and we do not find that acceptable.
Policies of eradication with financial compensation and then eradication by military force have left much to be desired in terms of human rights and the only way to put an end to that confrontation is for coca production to be controlled by the farmers’ movement itself, to be rationalised and in that way to make the fight against drug-trafficking effective. The production of that small quota, of 40 x 40 metres — many people looking into this must have read about the so-called ‘cato’; the cato is not a question of hectares, it is 40 x 40 metres— must be controlled and its production used for legal consumption: what could be better than to industrialise for purposes that benefit Humanity.
The fight against drug-trafficking cannot end with that control, however, but it is also important to control the forerunners, the chemical agents. And what better way is there than, together with you, to control banking secrecy. Because the real drug-trafficker is not the person who is currently in prison in Bolivia, but — we have investigated this over a short space of time — the person who is handling thousands of millions of dollars. They are not walking around or travelling on buses or lorries carrying piles of dollars. They use private banks. What could be better than to control private banking, the banks, including State banks, in order to put an end to this aspect of the drug-trafficking business.
I would like to take this opportunity, through you, to tell all of the nations of Europe of my respect and admiration for the European Union. We in Bolivia also very much want the Andeans, the Latin Americans, the South Americans, to unite. That will be our responsibility. In this process it will surely require dialogue and patience in order to bring our countries together.
I say this because we in Bolivia have decided to remodel Bolivia, to put an end to economic models that have not resolved the social problems, in order to change that colonial State. With the greatest of respect, I would also like to say that what we have at the moment is a colonial State. But we are not proposing an armed fight or change. I very much regret the fact that there are armed conflicts in certain countries neighbouring Bolivia. Thanks to this political movement, which has emerged from the historically most scorned and hated sector, the sector that has suffered most discrimination: the original indigenous people. Why am I talking about the original indigenous people? The last census in 2001 showed that 62.2% of the country was made up of indigenous people. I would say that we original indigenous people make up more than 70% or almost 80%. Because, when Bolivia was founded in 1825, 90% of the population was made up of indigenous peoples but just 10% founded Bolivia. Nevertheless, that 90% took part in the fight for independence and now, democratically and peacefully, by remodelling Bolivia, we want to change and we want to carry out a democratic, cultural and peaceful revolution, preventing any confrontation. I believe that that will lead to a genuine change, which makes it possible to live in peace with social justice.
I perfectly understand the countries and many businesspeople who want legal security. We are all fighting for legal security, but to that end it is important that we have social security, that we have health, education, housing, employment. That will happen when we recover our natural resources and when they benefit the whole of the Bolivian population. That is the transformation we want to see in the economic and political spheres.
I am extremely happy with the support we are receiving from the Secretary-General of the United Nations. On the occasion of this Summit of Heads of State, of Presidents of Europe, of Latin America and of the Caribbean, I have been invited to a short meeting with the Secretary-General of the United Nations, Kofi Annan, who has promised me his full support for the constitutional assembly, both in terms of advice and in economic terms, in order to guarantee the in-depth democratic transformation of my country.
I would like you, with your great experience, to be involved in this profound change. I am convinced that Europe is the symbol of democracy, and that it defends democracy and human rights. And on the subject of human rights, I would like in particular to ask you to help us defend them in Bolivia. And defending human rights in Bolivia means creating sources of work, health and education, and recovering our natural resources.
I would like to say to you, with the greatest of respect, that there were certain governments in the past, during the dictatorships, that massacred the people. You are perfectly aware of Bolivia’s history. But democratic governments too, in order to defend interests other than Bolivia’s interests, massacred Bolivia and some of them escaped to the United States. Through the Bolivian judicial system, we have called for the extradition of those people who humiliated Bolivia and I would like to ask for your support in order to ensure that those people who have done so much to harm the human and economic rights of the Bolivian people are brought before Bolivian justice, including Gonzalo Sánchez de Lozada and Sánchez Berzaín, who killed many people in my country and we want them to face the Bolivian judicial system.
In this process of change, we are not just seeking political interaction, and understanding amongst countries, but also integration, by providing my country with a road structure. Bolivia, the heart of South America, has no access to the sea as a result of an historical injustice. My government can resolve this road structure problem with all of our neighbouring countries. We only have a section with Peru, but we do not have a hard road with Chile, or with Argentina via Potosí, or via Tarija, or via Brazil. I have great affection and respect for my friend the President of Brazil. It is not true that there is conflict between us, as some sections of the media would have you believe. We have a strategic alliance with the government of Brazil. I see Lula, a former trade union leader, as an older brother who gives me real guidance. I would also like some guidance from you here in Europe. I told you a moment ago that we are not exclusive, but rather inclusive. I want to learn from you, but essentially I want to learn how to seek solutions within a context of balance, justice and equality.
That is my great wish and that is what we are fighting for. We in our government, a popular and indigenous government, now have the opportunity, with the support of many intellectual sectors and even business sectors in Bolivia — the middle class. My experience to date has been of certain of my fellow citizens saying two things to me: ‘I am not indigenous, but now I am an indigenist’. They say: ‘the governments used to make us cry with depression, now our governments make us cry with emotion, with dignity, a sense of sovereignty, respect amongst us and above all a sense that we are recovering our natural resources’.
I would therefore like to say to you, honourable Members of the European Parliament, that, through you, I would like to maintain a strategic alliance in favour of life, in favour of humanity. The way of life of the indigenous people does not involve exclusion or marginalisation, but rather — I would insist — it is solidarity, reciprocity, and not just amongst human beings, but it is also harmony with mother earth. We are extremely worried that the western model of industrialisation is affecting planet Earth, the mother earth: the . If we do not revise this form of industrialisation, surely within a short space of time, not just you, or us, but everybody, is going to have a problem of life. I believe that it is important to take up initiatives and proposals that come from the people in order to defend and save Humanity, and that will be done essentially by respecting the mother earth, living in harmony with her.
These are important contributions that we can make, on the basis of our way of life. Based on our native organisations, whether they be unions, communities, councils of the elderly, those authorities that hold continuous debates and propose solutions. I have learnt that it is not a question of imposing programmes or policies, but of taking up these proposals and programmes for the good of humanity.
It is also the case that, in this process of change, how to participate in Bolivia is an important issue, and does not mean either subordination or submission — some have described us as ‘puppets’ — but rather we must share our principles and our experiences, in a horizontal fashion. We hope that this brief visit to the European Parliament can serve a purpose. We no longer want to be a beggar State.
Bolivian Governments have generally looked outside of the country to seek aid, they begged for the country’s General Budget. We want to put an end to that. I am sure that by increasing export volumes and by improving prices — a rational price, not blackmailing or imposing prices — and by recovering our natural resources, we will put an end to that beggar State. I very much regret that we have a beggar State and together with you, by reviewing our history, we would like now in this new millennium to resolve those social and cultural problems.
On behalf of the Bolivian people, particularly on behalf of the original indigenous movement, I would like to say that we want strategic allies in our defence of life. We want to put an end to that hate, that racism, that contempt. We are from an inclusive culture, not an exclusive one, despite the fact that we have been subjected to exclusion, and when I heard that the European Parliament had invited me here, I genuinely felt very happy and very proud to come. I want you too to feel proud of the original indigenous peoples, who defend life.
It is an honour for me, and a new experience, although we are always nervous at the outset — forgive me — but I would like to say, from the heart and with the greatest of respect, that I would like your support in our work of saving the life and improving the social and cultural situation of my country.
Thank you very much.
Mr President of the Republic of Bolivia, thank you very much for your words, spoken from the heart, and which the Members of this Parliament have applauded in the manner you have just witnessed.
Mr President, you are the democratically elected representative of your people, you have presented an electoral programme that your citizens have supported and you are inspired by the best of intentions to achieve prosperity for all of them.
I hope that Bolivia and Europe can maintain a relationship of cooperation which will enable us to contribute to building a shared future of progress, on the basis of respect for the rule of law.
Thank you very much, Mr President.
The next item is the one-minute speeches on matters of political importance.
Mr President, with countries that have energy sources – such as Russia, Bolivia, etc. – aiming to get consumer societies to agree to their requests or obey their dictates, we are facing a new stage in present-day tensions. If Europe wants to preserve energy and political independence from Russia, and not fall for deceptive words such as interdependence, the EU must plan the diversification of alternative sources rapidly and defend its various alternatives.
Europe to be transferred into a department of an energy heartland – that is the Kremlin’s dream. Do we agree with that? An even sweeter dream would be a new union replacing the old European one. The gas union of Russia and Europe is to be built around the Moscow-Berlin core axis. Such a vision was presented only slightly covertly in the Russian President’s recent state-of-the-nation address. Do we agree with this?
Mr President, a few days ago, this Parliament’s Bureau rejected the use of Catalan and the other co-official languages of the Spanish State between the citizens and this institution, which should be the institution closest to and most representative of their interests.
The Spanish Government’s proposal is already a reality in other European institutions: in the Council of Ministers, in the Commission and in the Committee of the Regions, where it already operates quite normally.
The proposal implies no cost for Parliament and it is clearly not at the expense of the implementation of the other official languages of the new member countries. In fact, this initiative would help to bring the citizens closer to the European institutions.
The General Union of Workers, one of Spain’s largest unions, has therefore embarked upon a campaign calling for support for this initiative, because it believes that it would promote social cohesion. As a defender of cultural diversity, the European Parliament cannot and must not be the only institution not to implement this right of more than twelve million citizens.
Incidentally, did you know that Catalan is the fourth most widely used language in the forum for debate that the Commission has put in place on the future of Europe?
I would ask you please to look once again at this request in the Bureau, because it would help to bring the citizens closer to Europe and to all of their fellow citizens.
I am pleased that the European Union is making the right moves in the battle with Lukashenko's dictatorship, because we, as Europeans, must not support this dictatorship at the heart of the continent.
However, I have here a list of European Union cities from various states and regions, which have cooperative, brotherly ties with various Belarusian cities and regions. And as we know, in Belarusian cities there are loyal servants of Lukashenko's regime and they are the people who are supporting the dictatorship.
Therefore we, Members of the European Parliament, must urge European Union city leaders to suspend official relations with the servants of Lukashenko's regime. There is no doubt that our European cities must maintain ties with Belarusian cities in the areas of culture, sports and education.
However, our city leaders, city leaders of the European Union states, must not legitimise or recognise Lukashenko's dictatorship by maintaining relations with the official servants of the regime.
I believe that we must make some sort of decision or position on this matter.
– Mr President, political detainees in Russia are in a very bad position. The case of Mikhail Khodorkovsky is a concrete example of how various means are used to break them down both mentally and physically. Whilst Platon Lebedev received inadequate treatment for his serious illness north of the Arctic Circle, Khodorkovsky was attacked in his cell by night. No precise evidence is available as to what happened. That such a thing should occur is incomprehensible in view of the fact that the prisoners are under permanent observation. This occurrence confirms the dire conditions in Russian prisons.
Russia’s holding the presidency of the Council of Europe offers an opportunity to approach it and call upon its government to agree to Khodorkovsky and Lebedev receiving the independent medical examination that has hitherto been denied them. I call on the Council to bring influence to bear on Russia in order that the human rights of those it holds in prisons may be secured.
Mr President, a version of the envisaged North of Ireland Assembly has reconvened today in Belfast. The Assembly and its power-sharing executive have been suspended by the British Government since 2002. Sinn Féin is committed to seeing local ministers make local decisions. At present, British ministers make all policy decisions in the North of Ireland, yet are not accountable to voters there.
It is time for Ian Paisley’s Democratic Unionist Party to move forward with the rest of us, on the basis of equality, to fully restore the North of Ireland Assembly and the power-sharing executive.
The recent sectarian killing of Catholic teenager Michael McIlveen shows that much change is still needed in our society. Continued assistance and support at European level are also needed.
– Mr President, the month of May this year marked the 61st anniversary of the end of Hitler's barbarity against Europeans and Jews. However, it has been 87 years since the barbaric genocide of Turkish Greeks by Kemal Ataturk. On 19 May 1919, he entered the city and slaughtered 490 000 people. The Black Sea turned red. Observers at the time said that there were squares piled with the heads of innocent people. The only difference is that post-Hitler Germany said sorry. Turkey has never said sorry, either for the genocide of the Turkish Greeks or for the genocide of the Armenians. On the contrary, the other day it coerced the French parliament into withdrawing the Armenian genocide bill and three days ago in Vienna Mr Erdogan embarrassed the Greek prime minister because we want to acknowledge the genocide of the Turkish Greeks.
People do not forget history, they relive it. I therefore want the European Parliament to take an initiative to recognise the memory of the genocide of the Turkish Greeks.
( Mr President, last Wednesday we received the sad news of the death of our colleague Rolandas Pavilionis. We recently worked together in the Committee on Culture and Education. His position was that of member and coordinator for the Union for Europe of the Nations Group. We will all remember his commitment and his dedication to cultural matters, as well as the openness and kindness he showed to his colleagues. His passing away is a great loss. On behalf of my colleagues from the UEN Group, and also on behalf of all Polish MEPs, I would like to offer my condolences to his family.
Mr President, last week was the 61st anniversary of the end of the Second World War. It was the most tragic war in human history and it deserves to be commemorated. We need to build a future together in Europe, but in order to lay the foundations for that future we must pay tribute to those who died and learn the painful lesson of history.
I say this as a Pole, aware that the Second World War claimed 6 million of my fellow citizens, both Poles and Jews. We should remember them with the greatest reverence, just as we should remember the many other victims of that historical catastrophe.
We live in a Europe full of difficult challenges, a Europe of peace. This peaceful Europe is our joint achievement but it is, therefore, all the more important to remember those who did not taste happiness and peace. Their memory should be what unites us all in Europe.
Mr President, in Ireland last week we saw the horrors of trafficking when a programme was broadcast on RTE television about young women from Romania being trafficked into the EU, and into Ireland in particular.
The programme showed that, unfortunately, Ireland is one of a small number of countries that has failed to implement various EU directives on combating trafficking. It is important to point out that, as a cross-border activity, trafficking knows no borders. All European countries should implement all the various directives as required. I would call on the Irish Minister for Justice to do just that, because trafficking is a terrible abuse. It is growing in reach and is affecting young girls and women in particular.
It was a great shame to see that Ireland was one of the countries not implementing the required directives, and I would hope that our government will change that and immediately implement them.
– Mr President, a study published on 8 May by the non-governmental organisation 'Save the Children' revealed that underage children are prey to sexual exploitation in the refugee camps in Liberia, including by members of humanitarian organisations and soldiers from the multinational peacekeeping forces.
The European Parliament should, first of all, be officially informed by the UN as to the extent of these tragic events, which blacken every concept of humanitarian aid, and should condemn politically and legally this conduct on the part of the soldiers who, according to the information in the study, have acquired the mentality and conduct of mercenaries, conduct which is beyond any concept of impartial humanitarian aid.
At the same time, however, the governments and the Commission itself should make the corresponding moves, so that we can all, if nothing else, give children the minimum human right to bread and water without the need for them to debase themselves body and soul.
Mr President, I should like to ask those in this House to imagine themselves as an 18-year old on holiday in another country. You take a taxi, it turns into a nightmare. There are no witnesses, but the taxi driver ends up dead and you go straight to the first police station. You say he pulled a gun on you and what happened was self-defence on your part. That leads to a legal process lasting 18 years. You spend these 18 years in prison, away from your family, enduring a legal process that goes back and forth, condemning you to death, then finding you innocent, then starting again until every appeal is exhausted and you are finally condemned to death a second time. Eighteen years – half your life – in prison, with some of that time on death row, is punishment enough.
That is the terrible story of my constituent, Mirza Tahir Hussain, condemned to death early next month.
Mr President, if there is anything this Parliament can do, with its long history of opposition to the death penalty, I implore you to do so by writing to the President of Pakistan appealing for clemency.
Mr President, for the past two weeks, the Dutch press has been dining out on the vulnerable position in which Commissioner Mrs Kroes finds herself, having already been questioned by this House in 2004. The questions mainly concentrated on some of her business dealings with entrepreneurs who seek to increase their profits by flouting the law or by deliberately acting against the general interest. Mrs Kroes’ answer, at the time, was that she had learned from her previous mistakes. She was reported to have ended all her business interests and relations prior to her possible appointment. It was in part this undertaking that meant that she was eventually considered an acceptable candidate by a majority in this House.
Meanwhile, it has transpired that until 2006, she was the beneficiary of a guarantee in respect of losses made on office blocks which she owned in two Dutch towns, and which were worth EUR 7 million. The person who guaranteed those office blocks, and as appeared subsequently, her own private dwelling as well, has once again been arrested on suspicion of being the financial brain behind a very violent criminal syndicate that has been known to murder people.
Mr President, how will Parliament be informed about this and how can this Parliament speak out about the risks and implications?
Mr President, I appeal to the Members of the European Parliament, and to Mr Poettering in particular, but also to other public figures and those who are waging a campaign of terror in the mass media, to cease manipulating, blackmailing and exerting pressure on the democratically elected Polish Government.
In our opinion, interpreting solidarity on energy issues as submissiveness and acquiescence and coercing countries into accepting the European Constitution are forms of economic and political intimidation well known to Poles from the period of Soviet occupation. Fortunately, we do not play democracy by ear in Poland, which is, however, something we see during votes in the European Parliament.
We demand that the Charter of Economic Rights and Duties of States ratified by the UN in 1974 be observed. Article 1 of this Charter reads as follows: ‘Every State has the sovereign and inalienable right to choose its economic system as well as its political, social and cultural systems in accordance with the will of its people, without outside interference, coercion or threat in any form whatsoever.’
Mr President, on 22 January a demonstration was held in Madrid in support of the victims of terrorism, which was attended by the then Minister for Defence, who was jeered by many of the demonstrators.
That Minister insisted that he had been assaulted during that demonstration and, as a result, two People’s Party activists were arrested by officers of the National Police, despite the fact that there was no evidence against them. There were political orders, however.
Those arrests were illegal, since they breached constitutional rights, and judges have therefore sentenced three police officers to terms in prison for that crime of illegal detention, which, as the sentence indicates, was an unmotivated, arbitrary, abusive and illegal detention.
When these events took place, the Minister for Home Affairs, who at the time was Mr Alonso, who still holds a post within my country’s Socialist government, endorsed in Congress the actions of the police that he was in charge of. In other words, he endorsed an attack against Spanish democracy, which was the arrest of these People’s Party activists despite the lack of evidence against them. Now this Minister is washing his hands of the affair and, far from accepting his responsibility, he is protecting himself through the resignation of a second-rank political figure.
We are therefore denouncing this case in the European Parliament today and my Group will be asking the Commission and the Council about this issue which is casting a shadow upon a Member State of the European Union.
Mr President, the historically most extensive enlargement of the European Union was two years old on May 1. In its latest announcement, the Commission emphasised that accession has brought economic perspective and resources for new Member States, and a new momentum and a larger market for old Member States. In spite of the fears, social dumping has not materialised, and wage levels and social resources in Western Europe have not dropped.
Therefore, let us put a stop to the initial distrust between the two camps, and let us show European citizens the true effect of accession, because in our globalising world neither the new, nor the old Member States stand any chance of remaining in the competition without the European Union.
The first signs of working together without distrust are already noticeable in the compromises reached in handling the Services Directive and the Financial Perspective. We must join our efforts to speed up the transformation of the structure and decision making of the European Union, because it is possible to adopt a Constitutional Treaty, and it must be done. My wish for all of us is that we draw faith and courage for our work from the second anniversary of the last enlargement.
Mr President, the city of Strasbourg is today hosting the , women from Algeria, Morocco and Tunisia, who have come to meet other women from their countries living in Europe. They want to demonstrate the fact that they have been fighting for a long time for their rights and for the developments that have taken place in their respective countries: the right to move and work, and to educate their children.
These women have come to Strasbourg, the seat of the European Parliament, in order to call on us to support their work by taking action here, in Europe, against the attempts to bring about a return to the obscurantism to which they can fall victim not only in their own countries, but also here.
A delegation of these courageous women is currently present in the galleries of our Chamber. I would be grateful to you if you would kindly extend to them the warmest of welcomes and show them your support, for example in Broglie square, in Strasbourg, where one of their demonstrations will be taking place.
Thank you, Mr President, ladies and gentlemen.
Thank you, Mrs Roure, and thank you to our visitors.
Mr President, I would like to call on the Council and the Commission to take another look at the situation with regard to the sugar regime in the European Union. In particular, they should now consider bringing in flexibility with regard to the compensation payments to sugar beet growers and sugar producers who have lost their livelihoods, and targeting those resources instead towards the creation of alternative energy crops and alternative fuels.
This would require the Commission to make a decision that compensation can be given for new processing methods without actually taking away the structure of the manufacturing capacity that is available for these alternative fuels in many Member States. That can help to eliminate or to reduce our dependence on oil, it can also contribute towards a cleaner environment and, most importantly of all, it can offer many farmers around the European Union a valuable crop to grow, which would guarantee them economic security for the future.
– Last week, the so-called Middle East quartet, which includes the EU, decided to set up a temporary international mechanism to provide humanitarian aid for the Palestinian people. This decision follows moves, of which the United States was the leading proponent, to isolate the Palestinian Authority, namely the suspension of funding for the running of the Authority. In the context of the occupation and oppression by the Israeli Government, this measure will have the objective effect both of hastening the collapse of the Palestinian Authority – and consequently public services such as education and health – and of exacerbating the already desperate situation in which the Palestinians live, a situation that the United Nations had warned would arise.
This unjustifiable punishment of the Palestinian people is happening at a time when the Israeli Government, having breached all agreements, is continuing to pursue its policy of violating international law and of failing to comply with United Nations resolutions, is maintaining its military occupation, is continuing to build the fence and is threatening once again to strengthen settlements in the West Bank.
Mr President, the time has come to put an end to what are effectively sanctions and to take political initiatives that promote compliance with international law and with United Nations resolutions.
Mr President, each village and town in England has a line around it for planning purposes, stating that it is a defined village or town settlement. However, we are now witnessing the erosion of the traditional communities and destruction of our landscape due to the total disregard for sensible and locally acceptable planning developments. You might ask who is responsible for this. Have a guess: the regional assemblies accountable directly to Brussels. Is this surprising? Not at all, when you consider that planning applications and projects are no longer discussed with the people that they affect.
To protect England’s precious greenbelt land and to end overdevelopment and towns merging, we have to abolish these unwanted and undemocratic assemblies and return planning issues to where they have been dealt with traditionally: town halls. Then, and only then, will our greenbelt land be given the protection and respect it deserves.
Mr President, I wish briefly to take issue with what Mrs Krupa – who unfortunately has now left the Chamber – said a minute ago. She made a statement comparing the European Union to the Soviet Union. I must say that it is not a fair comparison. I shall just relate one little anecdote. Mr Prodi, the previous President of the Commission, went to Estonia before it joined the European Union. He was asked why Estonia should join the European Union, since it was just like the Soviet Union. He thought for a while and said that it was a valid point, but he could not exactly remember when Estonia applied for membership of the Soviet Union. I think Mrs Krupa should always keep that in mind when she thinks about Poland’s role in the European Union: it is there because membership is in its interests and came about through a democratic process.
– Mr President, the Galician language is one of the oldest Romance languages. It survived for centuries with no institutional protection, thanks to the will of its citizens, until democratic Spain recognised its official status and its right to be used by the citizens.
I therefore deplore the Bureau’s decision to reject the reasonable use of this language within the context of Parliament’s relations with the citizens. I regret that it has taken the opposite view to that adopted by other Community institutions, thereby showing a lack of democratic coherence. It is an unfair and disproportionate decision, and I would therefore ask that it be reconsidered.
Galician Literature Day will be held on Wednesday, during this part-session. Aware of your work in this field, Mr President, I would therefore ask you to send a message of support for this Day, which recognises the European vocation of the Galician language and its contribution to the Union’s cultural diversity and wealth.
Tomorrow we will await the European Commission's Convergence Report covering Lithuania. I hope that this will recognise that Lithuania has made strong economic progress and satisfies many of the criteria laid down in the Maastricht Agreement.
The acceptance of Lithuania to the Euro zone should not be delayed on the grounds of a slight mismatch with the inflation indicator, because, according to the Treaty Establishing the European Community, inflation criteria can be interpreted quite broadly.
Lithuania has not used artificial measures to reduce inflation, and the somewhat higher level of inflation has been caused by rises in the cost of global energy resources. I believe that Lithuania could be admitted to the Euro zone on economic grounds, bearing in mind its rapid economic growth.
I would go so far as to say that this uncertainty in the application of the Maastricht criteria is a matter of political importance and should be included in the agenda of the summit of EU leaders in June.
– Mr President, the period of reflection expires in 2007 and I imagine that it is for this reason that the President of the Commission, Mr Barroso, presented the Commission's position last week.
However, it is with regret that I see that the Commission has insisted on retabling the question of the European Constitution, without there having as yet been any pan-European consultation with citizens. During the same presentation, Mr Barroso also spoke about a citizens' agenda, with greater solidarity between citizens in future. I wonder what measures will be used to strengthen this solidarity: globalisation, the Lisbon Strategy or liberalisations?
To close, I believe that it is our duty, as an institution, to dedicate at least one more sitting of the European Parliament before the cut-off date of 2007 to debate this most serious issue.
– Mr President, in the procedure to rekindle interest in the ratification of a European constitutional treaty, it would perhaps be useful to correct the text so that it supports institutions which have created and highlighted the particular character of European culture and the European economy.
Today we are celebrating World Family Day and we see that the large majority of European men and women continue to create families and to support and be supported by the institution of the family. Let us not be influenced by the minorities. Of course, family policy must continue to be a matter for the Member States, but the inclusion of the family dimension in various Community policies will help to strengthen social cohesion and increase competitiveness and reduce socio-economic problems such as unemployment, poverty and reduced productivity.
Apart from equality between men and women, apart from the rights of children, the difficulties encountered by every family during its creation and development need to be recognised, because these are the main reasons for Europe's demographic problem.
In order for the European constitutional treaty to be accepted by European citizens, importance needs to be attached to the family and to traditional European values.
– Mr President, I would like to say something today about the human rights situation in Romania, with specific reference to the MISA yoga school and the visa for its founder, Gregorian Bivolaru.
On 21 October 2005, the Swedish supreme court ruled that Mr Bivolaru, the founder of the MISA yoga school, should not be handed over to the Romanian justice system on the grounds that his personal beliefs meant that he could not expect a fair trial in Romania. He was granted political asylum in December of the same year. Proceedings in Romania against 39 persons associated with the MISA school of yoga have still not yet been concluded. Freedom of religion and an independent justice system are fundamental to the European Union, and Romania’s accession in 2007 is conditional upon them. Romania’s and Bulgaria’s accessions are, of course, on the order of business for tomorrow. I think it important that this House should continue to keep a very close eye on the human rights situation in both the present and future Member States.
Mr President, I should like to submit a proposal concerning the human rights situation in Tunisia: this situation remains extremely worrying, as the President of the European Parliament highlighted only last week.
Last week, members of the militia violently attacked several lawyers inside the Bar, which continues to be occupied by their fellow lawyers as a sign of protest against the project relating to the creation of a lawyers’ training institute, as provided for in the agreements between the European Commission and Tunisia. In actual fact, the project is designed systematically to bring the training of lawyers under control by placing it at the mercy of the political power and, more specifically, of the Ministry of Justice.
We must strongly protest against this attack and show concern about the fate of our fellow lawyers, who are currently rallied in Tunis.
The Congress of the Tunisian Human Rights League will take place next week. It is the first Human Rights League on the African continent. It has already been the subject of many European Parliament resolutions. Its Congress will take place in Tunisia, where the conditions and the atmosphere are currently atrocious. It would be helpful if official representatives from Parliament were sent there.
Mr President, I should like to draw the House’s attention to the fact that this morning in Belfast the Northern Ireland Assembly came together, almost three-and-a-half years since it was elected. I should like to ask the President of Parliament to send a goodwill message to the Speaker of that Assembly in view of the difficult role and task she has ahead of her.
The European Union has always been very supportive of my constituency of Northern Ireland. Mr Verheugen, who is here today, played a central role at one stage, a number of years ago. I thank the European Parliament and the Commission for their support in this regard. I would like to see a democratic, stable assembly in Northern Ireland, where we make our own decisions for our own people and are able to make those decisions work.
– Mr President, a few days ago, at its invitation, I visited the , an animal protection organisation in Styria, and was very impressed to see what it does, not least, and particularly, since they are now starting to build up networks throughout Europe and to attempt to develop contacts in this Parliament too. Believing as I do that that is the right thing for them to do, I agreed to present a petition on an issue that is of recurrent concern to me, that of animal transport.
As you all know, millions of animals are transported the length and breadth of Europe. The journeys take a very long time, the lorries used are full to bursting point, and the animals are short of water, food, and ventilation. To that must be added the fact that the people in charge of them are generally quite utterly inadequately trained for the job, that they are subject to too few controls and the penalties applicable are derisory. The present situation in this area is utterly unacceptable. The total time that live cattle spend in transit must be drastically reduced.
I endorse the views expressed by the animal welfare organisation and would like to call on the Council, the Commission and the whole House to at last do something of practical usefulness in this regard.
Mr President, two years have passed since the largest enlargement in the history of the European Union. During this time significant changes have occurred in the economic and social spheres. What we lack, however, is a substantial, overall assessment of these changes. It seems appropriate for the European Commission to prepare a document assessing the economic and social effects of enlargement for the Union as a whole, as well as for the new Member States which joined the structures of the Union two years ago.
– It is exactly one year since the election in Ethiopia, when the people voted en masse for democracy and change. Through its mission, which I headed, the EU unfortunately had to conclude that the elections did not meet international standards, due to the lack of transparency of the count and, above all, due to the serious violations of human rights that took place. The main opposition leaders and thousands of people have been arrested and face the death penalty. What more needs to happen for the Council to take action and impose targeted sanctions on those in charge of the Addis Ababa regime, as it did in the case of Belarus? What more needs to happen for the Commission and the Council to take action to secure the swift, unconditional release of the detainees? The EU does make a difference in Addis Ababa. We must not let the people of Ethiopia down.
Mr President, in Surinam, a country in South America, 25 000 people have been homeless since 7 May. There are 175 villages largely under water, and tens of thousands of people have fled. Surinam is one of the ACP countries, with which we in Europe deal through the Cotonou Agreement. Poverty reduction and schooling are seriously at risk.
Last week, I asked the Commission to help via ECHO emergency aid. I should like to ask you, on behalf of this House, to convey to the people of Surinam and their Parliament our sympathy with their suffering.
The debate is closed.
The next item is the report (A6-0143/2006) by Mrs Kaufmann, on behalf of the Committee on Constitutional Affairs, on the outcome of the screening of legislative proposals pending before the Legislator [2005/2214(INI)].
. – Mr President, Mr Vice-President of the Commission, ladies and gentlemen, Commissioner Verheugen’s initiative towards bringing about a marked improvement in European lawmaking, which will involve withdrawing 68 pending legislative proposals, hits the mark in no uncertain fashion. Public opinion in our own Member States has for some considerable time regarded the European Union as far too bureaucratic and as possessed of a mania for regulation, and so the time for facing up to this justified criticism is already overdue. At the end of the day, the bottom line is that the ‘less, but of better quality’ approach can bring dividends, and it would certainly be good for Europe and for its citizens, and so, Commissioner, with this approach to policymaking, you have the European Parliament – the directly elected representatives of the public – wholeheartedly and unreservedly alongside you, and I would add that it is not just the Commission, but also this House, that has work to do in this respect.
The focus of my report, though, Commissioner, is not on the ‘whether’ but on the ‘how’; it has to do, firstly, with the question of how the Commission and Parliament work together as institutions, and, secondly, with the question of whether it takes Parliament’s legislative role sufficiently into account. As you know, the Commission’s announcement that pending legislative proposals would be withdrawn or amended was the cause of some excitement in our House, and not just from an institutional point of view. This House’s committees subjected the specific individual proposals to close examination, the upshot of which was an exchange of letters on the subject between the Presidents of our two institutions. In the case of certain of the proposals, Parliament does not share the Commission’s view, but the Commission has not changed its mind.
It was almost exactly a year ago that Parliament and the Commission adopted a framework agreement that renewed the basis on which our two institutions work together, and so the Committee on Constitutional Affairs has examined not only the package you have announced in terms of its impact on the Treaties, but also, of course, the framework agreement itself, notably points 31, 32, and 33. Believing as we do that there is a need for legislation over and above the framework agreement, it is our expectation that the Commission will not turn a deaf ear to our proposals, but will instead endorse them in a spirit of sincere cooperation with Parliament.
The first thing that has to be said is that it has become apparent from the whole affair that the agreement, which has generally been held to, that our House should be informed in advance of the Commission’s intentions, is just not enough. We must not only be informed in advance, but also informed in good time, and what that means is that Parliament should be in a position to do more than just give an opinion on the proposed withdrawal of proposals. The main thing we expect from this is that proper account should be taken of our opinion when the Commission takes its final decision; if, for compelling reasons, the Commission’s decision differs from our own, then we take it as read that we will at least be given an explanation as to why.
That is why – secondly – the Commission must, in future, go about things in a different way, by adopting the discontinuity principle as practised at the national level. Every newly-appointed Commission should, immediately after taking office, draw up a list of the legislative proposals produced by its predecessor indicating which of the pending proposals it is planning to keep. There should also be an indication in the annual legislative and working programme of which of the proposals currently going through the lawmaking process are to be withdrawn or amended.
Thirdly, as part of the present streamlining initiative, a package was submitted, containing both a list of proposals and an explanation of the package itself. Quite apart from the fact that I myself cannot see why the criterion of competitiveness should be declared to be an overriding principle and virtually ennobled, I want, in my role as rapporteur, to stress that an explanation of the package is precisely what we do not want in future, for it was the explanation of the package that was the cause of a certain amount of irritation, since it cannot be one of Parliament’s functions to explore the Commission’s thinking and match the principles set out in the explanation to the various proposals to which they relate; that is precisely what the Commission is supposed to do when it announces its intention of withdrawing or modifying certain proposals, and that is why we want, in future, to see every single proposal for withdrawal justified separately. I can tell the Commissioner that it is not only important from our point of view that this practice be adopted; I also think it would be beneficial to the Commission, for, if you had explained your proposals one by one and item by item, I am sure you would not have got tangled up in the undergrowth of your own institution. You would then not have announced the withdrawal of the proposal for the Council resolution approving the European Community’s accession to the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management, without having already noticed that it had already been adopted. You can find it in the Official Journal, L 30, for the year 2005. The Commission really does not possess the authority to declare null and void laws that have already been adopted. If you had checked them one by one, you would not have announced the withdrawal of proposals that had already been withdrawn, for it is to be presumed that you would have noticed the mistake.
My report has to do with the way in which our two institutions work together, an area in which little is laid down by the Treaty on the European Communities, which, I might add, gives the institutions in question – us in Parliament and in the Commission – discretion to determine the manner of their cooperation in a responsible way. It is my hope that my report will help to improve the EU’s institutional structures and to promote the duty of sincere cooperation between our two institutions.
I wish to thank the shadow rapporteurs of the other groups for their good cooperation, which has made it possible for us to present this report without dissent.
. Mr President, ladies and gentlemen, it is in the same constructive spirit in which the rapporteur has just spoken that I would like to reply on behalf of the Commission and say that the most important thing about this project is indeed that the institutions should cooperate closely with one another.
I am most obliged to Mrs Kaufmann for having said that, considered from the political point of view, this project enjoys your House’s wholehearted support; although the debate we have just had has made that clear to me, it was important that it should be confirmed. I will also readily concede that there was room for improvement in the test run that we are discussing today, and I am quite sure that the Commission will accept many of the suggestions you have made in your report. I do not think that we will, in future, have any more grounds for complaint about cooperation in this matter.
I would, though, very much like to set out once more what we have actually achieved. Current legislative procedures have been reviewed in the light of the new considerations and priorities that have recently emerged. What happened before they did so? This Commission is concentrating its efforts on a strategy for growth and employment, and what we wanted to know was whether the proposals that were already on the table were congruent with this strategy’s objectives and priorities. Mrs Kaufmann will be aware that the problem with many of these proposals was that no assessment whatever of their eventual impact had been carried out, even though it was to be expected that some of them would have a massive effect on the economy. That is the second argument, for the Commission had in fact, in the previous year, already decided that no more proposals would be put forward without a broad-based and methodologically sound means of assessing their impact, and it was with this, too, in mind that the proposals were reviewed to determine whether they would be equal to the demands for quality lawmaking that we had newly devised.
Lastly, too, there was also the question of whether specific proposals still stood a chance of being adopted, and that brings me to the point that you so rightly addressed. There were a number of proposals in respect of which your House did not share the Commission’s view, for example where the legal status of association and companies on a mutual basis is concerned, proposals in respect of which have been lying around in the Council for twelve years without the least thing being done with them. There is not the remotest indication of the Council actually wanting to do anything with these proposals, and one cannot but wonder whether they are perhaps unlikely to survive the political process, and whether one perhaps ought to think again and come up with something better.
It is in precisely those cases in which your House has expressed misgivings that the Commission has announced the forthcoming close re-examination of the underlying issues – the social significance of which I acknowledge – and the possibility of our producing new proposals that would actually stand a chance of being considered within an appropriate period of time.
Where justification is concerned, I am of one mind with you; I do not believe that to be a problem in either political or legal terms. When the Commission took its decision, it had in its possession individual justifications for every single proposal. I am myself unable to explain to you why these individual justifications were not put before your House, for I had no objection whatever to that being done, and, moreover, had personally handed over the individual justifications to the groups’ rapporteurs, so I am sure that we will be able to take these proposals into consideration.
I would like to make it quite clear how important it is to me that the rapporteur has not lost sight of the point that the withdrawal of proposals forms part of the exercise of the right of initiative. The Commission is also, in principle, open to your suggestion that the annual legislative and working programme should, in future, indicate which, if any, proposals the Commission intends to withdraw, so that Parliament may express its point of view in good time. I regard that as a very sensible proposal.
I hope that it will be clear to you from my response that I do not believe that we should get into an argument about the principles of this. I am quite happy to acknowledge that things could have been done better in one or other respect, but what matters to me is that we should, together, make a success of the political project, and where that is concerned I can do no other than agree with your rapporteur that that is precisely what Europe’s citizens expect of us. What they expect is not deregulation, not the erosion of rights and certainties, but rather that European legislation should be clear, simple, comprehensible and usable, so let us work together to that end.
. – Mr President, Mr Vice-President of the Commission, I will start by expressing my gratitude to the rapporteur for the very good report but above all for having taken on board the Committee on Legal Affairs’ opinion to a considerable degree.
I am sure that we are agreed that the wording of the Treaty enables the Commission to withdraw proposals up until such time as the Council has taken up a Common Position, and this state of affairs is unsatisfactory from the legal point of view, in that the Commission could, following the first reading in this House, which can require a great deal of effort – one need only think back to the services directive to realise that – withdraw its proposal, thereby wiping out with one stroke of the pen a great deal of work on the part of this House.
That is why I would like to emphasise the principle of sincere cooperation, to which reference has been made in this context. If the first reading stage, with all the hard work that it entails, has been reached, then the Commission should no longer be able to withdraw its proposals.
The Commission should also respond with greater sensitivity if Parliament requests by a large majority that its proposals be withdrawn. I need only remind the House of the dispute about the software patent directive, where we repeatedly asked the Commission to withdraw a proposal that was disastrous and scarcely worthy of mention. It declined to do so, whereupon this House in any case rejected the proposal by over 500 votes.
I think – and you have yourself just said – that there were a number of inconsistencies in the package of withdrawn proposals that was submitted. The Committee on Legal Affairs attached particular importance to the Associations Statute and to there being European law covering such entities. I am pleased to note your willingness to review this matter and look forward to really new proposals, for the ‘justification’ for this package as having to do with the reduction of bureaucracy and of excessive impositions is certainly not applicable here.
If we want there to be a European law on associations, it is because we want to relax many of the rules and regulations in this area, thereby enabling non-governmental organisations, in particular, to operate more easily across Europe.
I would also like to draw attention to something that the Commission has overlooked. We recommended the withdrawal of certain legislative proposals: not just the software patent directive, but also the mediation directive, and I do not see why other proposals for legislation were withdrawn, but this directive was not. Here too, it is not quite clear in what way the package is balanced, but if you can promise us that closer cooperation with Parliament will result in that changing in future, then we will be happy to take note of that.
. Mr President, I am actually speaking on behalf of your countryman, Mr Protasiewicz. Firstly I would like to thank the rapporteur for an excellent job. The work we did in the Committee on Constitutional Affairs went very smoothly and most of the committee stands behind the report.
I would like to make three points. The first point is that our group welcomes the Commission’s initiative of withdrawing 68 pieces of legislation. The original idea of European integration was to bring down walls, not to create them, and the Commission in its analysis and screening did an excellent job.
The second point, however, is that when we deal with this issue we have to be very careful that we do not start changing the Commission’s exclusive right of initiative. The idea of a new Commission withdrawing initiatives or announcing which initiatives it will withdraw as soon as it comes into office is a good one, and to a certain extent we could say that the Commission did that this time around, which should be welcomed.
My third and final point is that we want increased consultation between the European Parliament and the Council as well, but it is very important to retain and keep the institutional balance pretty much as it stands. So we want closer involvement, but maintenance of the institutional balance when we talk about screening of legislation in general.
I have always considered myself to be a bit of an institutional nerd, but I can guarantee that the next speaker, Mr Corbett, is even more of one!
. Mr President, that is one reputation that I will have to live up to, or should I say live down!
My group, too, welcomes the report by Mrs Kaufmann. We believe it is an excellent report, which has got the balance just about right.
The original logic of the Treaties, in giving the right of initiative to the Commission – in those days the Commission proposed and the Council disposed – was entirely right for that time. We wanted the Council to work not on the basis of competing drafts put forward by different Member States, but on a common proposal drawn up by an institution that belongs to all of us – the Commission – and that is duty bound to serve the interests of all Member States in the proposals that it brings forward. It was then up to the Council alone to look at that proposal, modify it if necessary, accept it or otherwise. There was a certain balance.
Since the original Treaties, though, we have seen the emergence of this Parliament, which was first directly elected in 1979 and more recently has acquired co-legislative powers.
Because of their national experience, people in most of our Member States expect that a parliament will have the right of initiative, that its members can propose legislation and that when they stand for election they say they will propose this or that. That is lacking in the European Parliament. It is true that it is lacking in some national parliaments as well and many parliaments have that right in theory, but it is not exercised in practice. Nonetheless it is something our citizens expect.
So how have we tried to resolve that at European level? The Maastricht Treaty gave this Parliament the right – and the Council already had the same right – to ask the Commission to bring forward a legislative proposal. In practice that has usually worked quite well. Now the Commission has told us that it will also listen very carefully to Parliament and consult us before it withdraws proposals. I welcome that sort of not quite sharing but working closely together on the right of initiative, as regards both proposing and withdrawing. I believe the Commission listened to us quite carefully on this recent package, although not, I regret to say, on the proposals regarding mutuals and the European Statute for Associations. There I believe the Commission should review its position. But on the whole I believe the system has worked quite well.
If the Commission is going to be able to defend its monopoly on the right of initiative, it must continue to exercise it in that responsible way, to maintain a dialogue with Parliament and take up the legitimate concerns expressed in this Parliament. The Commission must also accept that its right to withdraw should not be a right of veto at the last stage of the legislative procedure. The right to withdraw should exist right up to the end of the first reading in each body, Parliament and then the Council. Once the Council has reached a common position and it comes back to Parliament, it is no longer the property of the Commission. It is a Council common position that we will be dealing with, and so on through the rest of the legislative procedure. The Commission will still play a role, but should not at that stage have the right of withdrawal, which would unbalance the system. It should have it in the first stages, as it does.
I welcome what has been put forward by our committee. It is a good balance in that it proposes that there be due justification, due dialogue, proper consultation and advance notice. If we can work together on that basis, I believe that is a reasonably correct balance in the context of the current Treaties.
. Mr President, I have two comments to make with regard to Mrs Kaufmann’s report, the general thrust of which I endorse. First of all, I should like to draw your attention to the need for screening legislative proposals not only in respect of Better Regulation principles or the Lisbon agenda, but also with regard to subsidiarity. I am aware that this is a concept to which this House is increasingly averse, but in no way does that alter the fact that European legislation must clearly add value over and above national legislation. I take the view that fighting overregulation at European level plays an important role in the pursuit of a better and simpler approach to legislation at Community level.
My second comment concerns the role of national parliaments. I am right behind Mr Barroso’s initiative to send new legislative proposals to the national parliaments, for Member States are capable of carefully screening for subsidiarity, something which will undoubtedly increase the support base for European legislation among Member States.
– Mr President, better lawmaking is one of the Commission’s priorities, and this initiative has been welcomed by both the Committee on Constitutional Affairs and this House as a whole. There is indeed a great deal of clearing out to do where our legislation is concerned, some of which will involve simplifying and codifying packages of laws, but it will also be necessary to withdraw those that are no longer appropriate, and it is at this point that I would like, not only to thank Mrs Kaufmann for presenting a very good report, but also to make three observations.
On Wednesday, in the German , Chancellor Merkel raised the question as to whether we too ought to bring in the concept of discontinuity between one legislative period and another, so that laws would lapse and have to be reintroduced. This was a problem that we had with the Bolkestein directive, when the old Commission had proposed something that its successor certainly did not want in that form, not least because of changes in circumstances and in outlook, so I do think it would be a good thing if the Commission – at the beginning of its term of office, at any rate – were to sift through the proposals on the table in order to determine which they are going to keep because they fit in with their programme, and which they are going to withdraw on the grounds that their substance or something else makes them obsolete.
My second observation is this: Mr Corbett said, and rightly, that Parliament acquired the right of codecision over a period of time and that there is therefore something missing from Article 250(2), in that it states only that the Commission can no longer withdraw legislation once the Council has delivered its Common Position, but it does not state that it could not do so either following the first reading in this House. There is a loophole in the Treaties, and the only acceptable way to fill it is for us to be very sincere in our dealings with one another, and – as has been said today several times over – for this House to be given a say when the Commission contemplates withdrawing proposals, at least when we have gone past first reading.
I can tell you, Mr Vice-President, that we even said that you could withdraw a proposal even following the Council’s Common Position if the Council turned the proposal into something it had not been, for it seems that, on two or three occasions, the Council adopted a resolution that was the precise opposite of what the Commission had intended to propose, and we were advised by the legal service that you would, in such a case, still have the right of withdrawal.
The third thing I want to say is that you mentioned the growth and employment strategy as the yardstick against which these sixty-eight proposals had been measured, and I am glad that you said that this was an inevitability in the case of European law on associations; I live in the Saar-Lor-Lux region, which borders Lorraine and Luxembourg, and I could tell you some stories about the difficulties civil society organisations there have with establishing associations that cross borders. The journalists’ Inter-Regional Press Institute, for example, tried to, and then ended up somehow doing it under French law, because its chairman lived in France, while other associations have had recourse to Luxembourg or German law; that is not an appropriate way of going about things. This is an area in which you should be doing more, perhaps by coming up with a more modern proposal. Overall, though, we are working well together in this area.
Mr President, Commissioner, the programme for better legislation aims to improve the transparency of the Union, to ensure its effectiveness, efficiency and to move closer to the goal of implementing the Lisbon Strategy. The programme is also intended as a response to accusations that Brussels all too frequently opts for legislative mechanisms and, as a result, creates too many laws.
Until now, the Union’s has consisted of tonnes of documents written in a language that is unintelligible to citizens, generally drawn up without consulting European social partners or European citizens. This last accusation suggests that European Union legislation is created without the participation of the citizens of Europe, for whom we, as the European Parliament, work and whom we represent.
What should be done to change this image and to bring the European Union closer to its citizens, now that it finds itself in the midst of a constitutional crisis? It seems that withdrawing these 68 pieces of draft legislation is a step in the right direction, but is it enough of a step in terms of better legislation? It does not seem enough. It seems that, in order to improve legislation, we need better inter-institutional cooperation between the Commission and Parliament. We need these two institutions to have, as part of their structure, special groups created to work towards better legislation. These groups will act as the conscience of the EU, a legislative barometer which will issue a warning if one of the institutions lapses into bureaucratic routine and acts against the code of good EU legislation and legislative principles such as appropriateness, subsidiarity, cohesion, transparency, proportionality and predictability.
Commissioner, I have no doubt that good EU legislation will be possible when good cooperation is established between the Commission and Parliament. Parliament and the Commission must trust each other, respect each other and treat each other as full partners with complete respect and trust. Only then will the legislation improve. Only then will we be able to create legislation together for the good of the citizens.
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
The next item is the joint debate on:
- the recommendation for second reading (A6-0122/2006), on behalf of the Committee on the Environment, Public Health and Food Safety, on the common position established by the Council [09858/3/2005 C6-0018/2006 2003/0165(COD)] with a view to adopting a regulation of the European Parliament and of the Council on nutrition and health claims made on foods (Rapporteur: Adriana Poli Bortone) and
- the recommendation for second reading (A6-0078/2006), on behalf of the Committee on the Environment, Public Health and Food Safety, on the common position established by the Council [09857/3/2005 C6-0017/2006 2003/0262(COD)] with a view to adopting a regulation of the European Parliament and of the Council on the addition of vitamins and minerals and of certain other substances to foods (Rapporteur: Karin Scheele).
. – Mr President, today finds us discussing a brace of regulatory packages on foods, in the shape of Mrs Poli Bertone’s report on the nutritional and health claims made in respect of them, and my own report on the addition of vitamins and minerals and of certain other substances to them.
These two proposals for legislation have always been discussed and considered simultaneously and in tandem, since there would have been no point in taking the two at different times. This House having taken up some very controversial positions – as some of its Members still do – on whether, and if so how, claims of health and nutritional value should be regulated, there have always been time problems whenever the report on enrichment by the addition of minerals and vitamins was on the order of business. I would like to take this opportunity to thank all those concerned – the groups’ staff, the European Council and the Commission – for the very good cooperation in between sittings, which has made it possible for us to keep the lines of communication open and to achieve good compromises.
The intention is that the proposed regulation should harmonise the various national regulations on the addition of vitamins and minerals, and of certain other substances, to foodstuffs, and, today being the occasion of its second reading, I would like to mention that this regulation covers only the voluntary addition of vitamins and minerals, so that national regulations requiring their addition are unaffected.
One principle underpinning my report is that the Community should work towards a state of affairs in which it is with considerations of nutrition and health in mind that manufacturers use vitamin and mineral supplements, and so I am glad that, not only within this House, but also between the institutions, a compromise has been achieved, and that there is support for the bio-availability approach, according to which all added vitamins and minerals must be capable of being used by the body, for, if that were not the case, it would be misleading for the consumer and in extreme cases could result in adverse effects on human health.
In debating it, we have heard, over and over again, of examples of how, when too many vitamins or minerals are added, the human body ends up being unable to process this combination of substances, and so I think it is a good thing that we should opt for this bio-availability approach.
We have also made progress by agreeing to define other substances as well as vitamins and minerals, which are, of course, listed – and hence defined – in Annexes 1 and 2 to this Regulation.
It is because an excessive intake of vitamins and minerals can cause damage to health that safe maximum amounts must be laid down for the addition of such substances to foodstuffs. Provision is already made for such maximum amounts in the directive on food supplements, but these have not yet been published. Considerations of consumer safety, then, make it a matter of urgent necessity that they be laid down. The amendment of Article 6 is intended to ensure that the Commission will submit proposals for safe maximum amounts within two years.
Having myself been, for many years, a member of the Committee on the Environment, Public Health and Food Safety, I am also pleased that the Commission, in a supplementary statement, has announced a revision of the nutrition labelling directive, which is long overdue.
. Mr President, ladies and gentlemen, on the eve of the vote on the report concerning the labelling of foods, I am pleased to inform the House that, following intense negotiations, we have arrived at a common text that I hope will enable us to avoid the conciliation procedure.
Before going into detail, I should like to thank the shadow rapporteurs from the other groups, Mrs Sommer, Mrs Corbey, Mr Maaten, Mrs Evans, Mrs Breyer, Mrs Liotard and Mr Blokland, for their decisive contributions and for their willingness to negotiate, even in the most trying times.
In a state of deadlock, in which the Council did not seem willing to grant us anything further, we succeeded in putting a compromise package together: a final text that, bolstered by the support of all the parliamentary groups, prompted the Council to accept the proposals on the table. All that remains is for tomorrow’s vote to put the seal on matters and, in that regard, I call on all of my fellow Members to support the compromise with the aim of reaching the qualified majority that we need to amend the common position.
I believe that, overall, this is a balanced text that effectively pursues the objective of guaranteeing consumers accurate, clear and understandable information, so as to enable them to make a balanced and informed choice about their diet.
Everyone in this House agrees on the need to promote a healthy and balanced diet for Europeans, and to prevent a situation in which a tempting label promising extraordinary benefits for a person’s figure or, worse still, for his or her health, in reality disguises a high-calorie foodstuff, without the consumer having the opportunity to identify it as such.
In a Europe in which, according to the WHO, one in five children is obese, and in the light of the recent studies demonstrating the link between advertising and junk food consumption, this regulatory measure can no longer be postponed.
I believe that the primary objective of consumer protection has been fully achieved in the text resulting from the compromise. I should like to add that, through Parliament’s intervention, we have succeeded in following up and responding to the requests for clarity and definite timescales that were worrying the food industry. This compromise has not been easy, partly because the Council’s position on some points remained very inflexible – practically rigid – until the end of the negotiations. That is precisely why I regard it as a great success that we have won concessions on these very points: I refer, in particular, to Article 4 and to the measures relating to alcohol that we will address later on.
I should, however, like to point out straight away that the agreement with the Council relates to a package that must be supported I therefore call on you straight away to reject Amendments 90 and 49, which fall outside the package agreed on with the other European institutions.
As for the placing on the market of so-called 'health' labels, the Council has agreed to introduce a simplified and faster procedure that will guarantee our businesses more certainty. Ever since we cast our unanimous vote in the Committee on the Environment, Public Health and Food Safety, it has been clear that shortening the timescale should not mean sacrificing a thorough scientific assessment of the authenticity of the claims made on labels. The European Food Safety Authority (EFSA) should have exactly the same amount of time to assess claims under both procedures. The Council has supported us in this proposal and the final outcome is that Parliament has succeeded in ensuring that health labels presenting no particular problems will be able to receive a definitive marketing authorisation in eight months.
On the other hand, the simplified procedure will not apply to some labels that are particularly dangerous insofar as they are very appealing, such as those that boast of being effective in reducing health risks and those that refer to children’s development. Those labels will instead have to be subject to the full authorisation procedure that will guarantee greater control, not only in scientific terms on the part of EFSA and the Commission, but also on the part of the Member States in the context of the comitology procedure.
As regards the controversial subject of nutrient profiles, or the notorious Article 4, I should like to point out that, until last Wednesday, the Council was against any derogation from the text. In essence, the common position stipulated that no type of labelling – neither nutrition nor health labelling – could be used on a product that did not comply with the nutrient profiles established by EFSA. For example, a sweet with a high sugar content could never bear a health or nutrition claim. The compromise text accepted by all of the groups and the Council now provides for the option to affix labels containing nutritional information even when a substance exceeds the nutrient profile, provided that a statement is added on the same side of the packaging to warn the consumer of the high levels of the substance exceeding the nutrient profiles. In that way, the consumer is guaranteed accurate information, which can be seen at a glance on the same side of the packaging, while, at the same time, the food industry is given the opportunity to use this type of claim.
I regard this text as a victory for Parliament on a point that the Council had initially thought untouchable. In relation to brands, we have succeeded in ensuring that existing brands can continue to be used for 15 years without any further requirements. Once that period has expired, they may continue to be used provided that they are accompanied by a corresponding claim that complies with the provisions of the present regulation. I believe that this is a sufficiently long transitional period for the industry, enough, at any rate, to enable it to adapt to the Community regulations.
Furthermore, we have safeguarded the use of generic names that traditionally accompany food products such as ‘aperitif’, ‘digestive’ and ‘cough sweets’: those terms will be granted special exemptions and may be readily used. I would also point out to the House that all the systems of negative labelling, the so-called ‘traffic light’ or ‘red stamp’ systems, which are already in use in some countries, remain outside the scope of the regulation and will therefore be regulated at national level.
In our role as Parliament, we have won some important victories in the negotiations concerning the protection of SMEs. What we had initially been told was impossible on technical grounds has instead been granted to us. Two recitals highlight the importance of making it easier for SMEs to use the labels, insofar as they represent ‘important added value for the European food industry’. Under the new Article 15, the Commission will have to commit itself to making instruments and guidelines available to SMEs in order to make it easier, in particular, to apply the present regulation.
Furthermore, by reducing the data protection period to five years, compared with the seven planned initially, we have shortened the waiting times for claims to be used by those small and medium-sized enterprises that do not have the financial resources needed to fund their own research into labels. Thanks to Parliament’s amendment, SMEs will soon be able to use all of the labels that have already been authorised and that are available in the list provided for in Article 13. They can be used free of charge and without any formalities. Those who do not have the financial means to fund research into a claim will therefore also be able to use it easily and at no extra cost.
As regards the protection of children – a matter of great importance in this House – we have succeeded in ensuring that all labels that refer to children’s development or improved health are assessed under the full authorisation procedure, so as to ensure that thorough checks are carried out, including by the Member States, on whether the label is scientifically valid and whether it can be understood by the consumer. Claims made by medical, dieticians’ and nutritionists’ associations will be accepted, but not those made by individual doctors.
As regards alcohol, nutrition labels had already been accepted in the common position. Beverages containing more than 1.2% by volume of alcohol were authorised to bear labels marked ‘reduced alcohol content’ or ‘fewer calories’. As a further, albeit final, offer, the Council has also allowed the use of the wording 'low alcohol content'. We have also obtained significant recognition of the importance of safeguarding the variety of culinary traditions, as well as the possibility for those who sell foods loose to receive special conditions.
To conclude, I call on you all to support the amendments forming part of the compromise signed by all of the groups, and those amendments alone, so that the legislative process for this report – which has been so controversial that it has remained before this House for more than three years – may be brought to a successful conclusion. I should like to express my heartfelt thanks to everyone, including my colleagues from the groups and the support staff.
. Mr President, I wish to begin by thanking both rapporteurs, Mrs Poli Bortone and Mrs Scheele, for their excellent work and cooperation with my services in working out this compromise. I also wish to thank the shadow rapporteurs for their contribution.
It is true that it was not an easy task. You will remember the great differences that separated the views of the three institutions on this issue. However, I believe – and the rapporteurs have rightly said – that we have managed to reach a good compromise. That is a fact. However, as with any compromise, it leaves a little to be desired by all sides, so each side would have preferred to go a bit further in one direction or another. Nevertheless, these compromises on both documents have managed to balance the interests of all involved: consumers, industry and economic operators. But this is a delicate and sensitive balance and I believe that the two documents should be adopted as agreed in the compromise, because anything else would upset this balance and would definitely upset the compromise.
These two regulations state that, if economic operators voluntarily use claims or other marketing tools to sell their products, they have to be truthful and accurate and the claims must be scientifically based. This means that it is the consumer’s choice – it is ultimately for the consumer to decide – but the consumer has to be presented with correct, accurate and scientifically-based information in order to make this informed choice. I agree with the rapporteur that this is a very important step in the long-term struggle that has just begun for the health and nutrition of European citizens.
The health claims regulation will prevent consumers from being misled by unsubstantiated or misleading claims. At the same time, it will provide harmonised rules allowing products to circulate freely in the internal market. It will also create a clear legal environment, a level playing field for economic operators to ensure fair competition, and it will encourage investment in innovative food practices. For example, in addition to the list of permitted nutritional claims or the list of physiological function claims, it will now allow, through an authorisation procedure, claims related to the reduction of a disease risk, something that until now has been prohibited.
So, these harmonised rules will be of great interest to the European food industry but, through the process we have adopted in the legislation, we also guarantee consumer protection. Also, for health claims based on newly developed data, the compromise now provides for a simpler and faster procedure in order to boost innovation in the area of food. I am sure Parliament recognises the effort that both the Commission and the Council have made on that point.
On the nutrient profiles, which have already been described, these are products that, on the basis of the claims, are made to appear better to consumers, encouraging more consumption. We therefore need proper criteria in this respect. The nutrient profile is one good criterion that could be used and the proposed compromise introduces flexibility in order to facilitate the application and use of these claims.
In the context of this compromise, I should like to make the following statement:
‘In establishing the nutrient profiles referred to in Article 4(1) through the Regulatory Committee procedure, the Commission undertakes to accompany the proposed Commission measures, submitted to the Standing Committee on the Food Chain and Animal Health, with an explanatory note outlining the criteria that will be taken into account for the establishment of the nutrient profiles.’
As I have said, I believe that this is a good compromise which covers the interests of all the key stakeholders.
On the regulation concerning the addition of vitamins and minerals, again we have reached a good compromise. On the basis of this compromise, I should like to make the following statement:
‘Further to its statement accompanying the adoption of the common position, the Commission has the intention to present, as soon as possible and in any case within two years of the adoption of the regulation, a proposal for the revision of Directive 90/496/EEC on nutrition labelling for foodstuffs. In that context, the Commission has the intention to consider the review of the rule concerning the meaning of ‘significant amount’ as mentioned in the Annex to that directive.’
I very much hope that Parliament will support this compromise package, which regulates the composition aspects of foods and ensures the safety of the product. It also introduces appropriate specific rules on labelling, presentation and advertising, and at the same time provides the basis for scrutinising and if necessary regulating the addition of certain other substances, as already mentioned by the rapporteur.
That will ensure a very high level of protection for public health and consumer protection and at the same time allow the industry to have a stable, concise, clear regulatory environment that will allow for innovation and the need to remain competitive at Community and international level.
In conclusion, may I again thank the two rapporteurs and everyone else who has cooperated in achieving this compromise. I am looking forward to an interesting debate.
. Mr President, ladies and gentlemen, even though, in our campaign against this law, which has lasted three years, we have achieved some good tactical victories, the fact is that what we face tomorrow is a choice between the devil and the deep blue sea; we have to approve the compromise package from the informal trialogue, even though I have to say to the Commissioner that we are very far from pleased with it, for, if we do not, we will then be thrown back on the Council’s Common Position, which is every bit as revolting as the Commission’s original draft. Those are the facts of the matter.
Moreover, the tendency of this law – even with this compromise – is to deprive citizens of their freedom of choice by categorising foods as ‘good’ or ‘bad’ on the basis of mythical nutrient profiles. To this day – even after three years of debate – the Commission has been unable to submit even a rough outline of what these values might be. The consequence of this is that we will be obliged, tomorrow, to vote for something that does not actually exist; can being constrained to do that be described as a reliable way of making policy?
Scientists tell us – and this is where I do not agree with Mrs Poli Bortone – that the whole approach is nonsensical, since it is not food advertising that is responsible for people getting fatter and fatter. That is a highly complex problem and has to do with society as a whole; it is not one that can be done away with by censoring advertising. What really is wrong, and, as I understand it, stupid, is to take the line that individual foods need to be rated. So do you eat dry cornflakes all day? I do not.
It is not least thanks to our opposition – of which I am rather proud – that our cause is not completely lost. Mrs Poli Bortone has listed all the things we have achieved. We have, in particular, managed to save fresh products. It would not even have been permissible to describe fruit as healthy without it being tested scientifically, in a manner appropriate to the individual type, at the point of sale, which just goes to show how ridiculous the whole approach is. We have also managed to rescue cough lozenges; how embarrassing that we had to do that. We have also built in safeguard clauses for SMEs; how embarrassing that we had to do that, that there are laws that need that to be done to them, for it shows up all the pious speeches for the lies they are. Commissioner Verheugen has just delivered yet another one. This law will make SMEs suffer; it will cost jobs. It will make laws null and void, and will bring the consumer no additional benefit, for it will do nothing to reduce obesity and we already have laws to protect consumers from misleading advertising.
The Council and the Commission know all that, yet they are standing in this House’s way like a wall of concrete, shoulder to shoulder together in a way I have never seen before. The impression I get is that the Council is under the thumb of officials in the Commission – officials who themselves always want to make more policy, officials with legitimacy conferred on them by nothing and nobody, but whom the public pays well; not controlled by the public, but paid well by them, and it is the public who, at the end of the day, must pick up the tab. It is the public who will pay the price for this law, and that price will be paid in jobs lost. This law is the very opposite of what is always being talked about in the Commission’s fine speeches about cutting back bureaucracy, better lawmaking, the Lisbon agenda, and all the rest of it. This law is likely to make the public far more eurosceptic than they already are.
I think that is something we cannot allow, and we have no option but to vote in favour tomorrow in order not to end up with something quite terrible. That is what I said at the outset, but I am persuaded that there is still something that can be done in the face of this bureaucratic madness. I will be calling on the German Government to examine whether it might be able to take legal action against this regulation.
. Mr President, first of all, I should like to thank Mrs Poli Bortone. I think that, along with her, the Council and among ourselves, we have reached a sound compromise. I am also indebted to Mrs Sommer and the other groups that have played a part in this.
Many consumers are anxious about their health, about cholesterol and blood pressure, or wrestle with excess weight. The food industry is cashing in on this. There is a proliferation of all kinds of claims. This morning, I enjoyed a sandwich that is beneficial for my intestinal flora, with a covering of butter that reduces my cholesterol and an egg that contains high levels of Omega 3. Perfect … or at least that is what I think, for I do not know.
Consumers do not know whether the claims manufacturers make are true, and that is why this legislative proposal’s stipulation that the health claims which food manufactures make must be scientifically underpinned is so crucial. We must avoid consumers being taken for a ride. Consumers are often prepared to pay more for a product that claims to benefit their health, but they should be able to be confident that it really does.
Whilst misleading advertisements are already banned, the burden of proof has so far been with the authorities. Of course, this does not work in practice. It is impossible for governments to constantly check claims on packaging and then to disprove them. This proposal will benefit consumers, in that manufacturers in all 25 countries must from now on provide honest information.
At first reading, Parliament gave in to pressure from businesses that were scared of being exposed, businesses that deliberately mislead consumers by painting a different picture, and they cannot in any way count on my sympathy. No profits on the back of people who are worried about their weight or health. The internal market should not be a licence for leading consumers up the garden path, something which, fortunately, the compromise recognises to a large extent.
Deception comes in many guises. According to Article 4, health claims can only be made on products that meet a certain profile. I would like to assure Mrs Sommer that those food profiles do exist. They are used in the United States. All major enterprises apply them and they work very well. It is also appropriate that food claims can only be added to products that are, in principle, healthy. After all, the greasy hamburger will not suddenly become a health food only by adding a few vitamins. Nor will the sugary lollypop by adding vitamin A.
The compromise rejects health claims on alcohol, which will only be allowed where the alcohol percentage or calorie level is reduced. If one considers all the problems involving alcoholism, including liver damage and brain damage, it is hard to allow health claims on alcohol. Luckily, all parties were prepared to support this proposal in the end.
At first reading, it transpired that the proposal is unnecessarily bureaucratic. This position was also shared by our group, although we did want sufficient guarantees for adequate procedures. These are now in place. There is now a weighty authorisation procedure for claims directed at children and claims that pertain to reduced health risks. Our group is behind the consumer and well-meaning enterprises. This legislation ensures that consumers are given honest information. I would express the hope and expectation that this legislation will contribute to better food and better health. Thank you for your attention.
. Mr President, the aim of the proposed regulation on nutrition and health claims is to harmonise European legislation in that area. That should combine two elements: firstly, introducing the general rule that in the interests of consumers, nutrition and health claims must be clear, accurate and meaningful; secondly, protection of truthful producers from unfair competitors.
After a very controversial debate we now have a compromise package for second reading. Does it meet the original aims? We believe it does. We may not be entirely happy with the result, but we have to take into consideration various interests such as the fears of small and medium-sized enterprises, the danger of procedures that are too long and too bureaucratic, the interests of producers and genetic descriptors – provided the main objective of improving public health is maintained.
Some of the restrictions proposed by the Commission were unclear and open to interpretation. In order to avoid legal uncertainty, the European Parliament adopted a large number of amendments, inserting clauses designed to make application of the regulation easier. Some of them have become part of the compromise package that the ALDE Group supports, together with other political groups.
On one of the two most controversial issues – nutrient profiles and in particular the derogation in Article 4(2) – we consider that a workable compromise has been reached. Therefore we wish to support the wording of Amendment 17.
The same goes for the proposal concerning trademarks and brands and for Article 4(3) on nutrition claims about alcohol, linked to the provision that health claims supporting national authority or Community messages about the dangers of the misuse of alcohol should not fall within the scope of the regulation.
This is a good result. I should like, in particular, to thank Mrs Poli Bortone for her successful work.
Mr President, I would like to thank the two rapporteurs, Mrs Scheele and Mrs Poli Bortone, for all the work they have done on these two very important reports. As with the other speakers, my remarks concern the report on nutritional and health claims.
This is an issue on which I am pleased to say Parliament has performed a great U-turn. This time last year this House voted by a majority to follow the industry line and deleted elements which were absolutely central to the effectiveness of this legislation. The purpose of the whole proposal was almost totally undermined, but now, at second reading, we have been able to reach a compromise agreement, as the rapporteur said, which reinstates the crucial points and takes us much closer to our original aim: to outlaw untrue and misleading health and nutrition claims on food that deceive consumers into thinking that those foods are good for them when they are not.
The Verts/ALE Group has supported the system of authorising claims through an effective and efficient process. We have supported clear labelling, consumer involvement, banning health or nutritional claims on alcoholic drinks, as others have mentioned, and many of the other items on which we will be voting tomorrow. This new law will make a big difference to people’s everyday lives, because food is a very political issue. What can be more political than people being able to choose what food they eat?
People have a right to be confident that labels on food mean what they say. It is not just a question of honesty on the part of food companies; it is also a question of health. People are much more aware nowadays of the need for a healthy, balanced diet and they are much more careful about the food they buy. Food manufacturers spend a thousand times more on marketing than governments spend on fighting obesity. It is time we redressed that balance, and tightening these rules will play a part in that.
. Mr President, following the scandalous outcome about health claims at first reading, Parliament is now being given a second chance. It appears that the tenacious lobby of food and particularly the drinks industry has not been as effective this time round. Or is it perhaps the case that the Members are simply embarrassed about the fact that for once, the Council was more progressive than Parliament? The compromise proposal that is now before us contains a few valid points, banning health claims on alcohol being an obvious one. The food profiles are back and will hopefully at any rate prevent the most scandalous health claims.
The protection of the consumer against false claims will, alas, be far from watertight. There are still many loopholes in the law that make false claims possible. Moreover, I have serious doubts about the very influential part to be played by the European Food Safety Agency, the independence of which is regularly called into question. In other areas, such as GMOs and aspartame, the EFSA is happy to take industry’s line.
However imperfect this proposal may be, though, it is at any rate a great improvement on the sad outcome at first reading. Moreover, without a compromise, we run the risk of dragging this issue behind us for many years to come. Since it is unacceptable that consumers should be kept in the dark for that long, my group will be supporting the compromise proposal.
. Mr President, I should like to express thanks to Mrs Scheele and Mrs Poli Bortone for their contributions towards both agreements at the draft stage.
With regard to the report on additives, I regret that due to that agreement, it is no longer possible here in the plenary to thrash out the usefulness of, and need for, certain additives. While the usefulness of a number of substances has been proven beyond any doubt, I still have my doubts as regards fluoride being added, for example. That is also one of the reasons why some of my group will not be backing this agreement.
As for the food and health claims, I should like to say that I will back the result that has been achieved during negotiations. Amendments tabled by this House at first reading have already improved many of the points in the common position. I would refer to the opportunities which companies have to submit applications in their own Member States, as well as to a reduction in the timeframes.
I should like to ask Commissioner Kyprianou when the Commission thinks the food profiles will be ready and what role it thinks Parliament could play in formulating them. Finally, I should like to add that I fully endorse the agreement on food claims and hope that this can be fleshed out properly in the Member States, so that consumers can enjoy effective protection.
. Mr President, I wish to congratulate warmly my group colleague, Mrs Poli Bortone, upon reaching this stage of negotiations with what seems like a fruitful result for consumers. It was an extremely arduous task.
At a time when the average EU citizen is getting heavier and up to 27% of European men, 32% of European women and a staggering one-quarter of Europe’s children are now obese, I warmly welcome the European Union’s initiative in tackling obesity through a very important first step: the addressing of nutrition and health claims on food.
For far too long consumers have been influenced by marketing and advertising, much of which was without any basis. At present, consumers are faced with a deluge of marketing ploys in order to entice them to purchase food products. Often, the nutritional health claims on food products are not entirely accurate or honest. A varied and balanced diet is a prerequisite for good health and individual products have a relative importance in the context of the overall diet.
Now we are in the process of voting through a system that will provide confidence to consumers on a product-by-product basis, with nutritional and health claims based on scientific evidence. Ill health as a result of obesity is costing taxpayers millions of euro each year and exerting extreme pressure on health services. The health problems associated with obesity are well known: heart disease, strokes, high cholesterol and diabetes top the list. Common reasons cited are overeating and lack of exercise, but the problem is far wider than that. Immediate action must be taken.
This is only the tip of the iceberg for European citizens. In tandem with clear and substantiated nutritional health claims we also need to focus on organising a general information campaign on nutrition issues and the importance of acquiring healthy eating habits in a timely fashion. Today’s consumer is under pressure to prepare meals quickly. We are becoming more and more dependent on processed foods. I also welcome the increased support to SMEs. I am delighted that they will get support and appropriate technical guidance and tools to help them in due time.
I would like to thank my colleague Mrs Poli Bortone for the effort she has put into the report on nutritional and health claims which is now with us for a second reading.
This directive is extremely important at a time when Europe has high levels of obesity and disease which would not exist if we ate in a more healthy way. We must shift the emphasis to consumer awareness, and therefore to food labelling that is not misleading. If a food is labelled as low-calorie this must be based on facts, without misleading the consumer. The recommendations of so-called ‘independent’ doctors or experts are often just an advertising ploy with no basis in fact. If a food product has a high calcium content, which promotes bone growth, it is unacceptable call it ‘healthy’if it also contains large amounts of fats and sugar. Equally, low-fat yoghurt cannot be called healthy if it contains 100g of sugar. Chocolate spreads cannot claim to be good for children just because they are full of vitamins and minerals.
Consumers read the ingredients on food packaging and often base their choice on what the package says. Nutritional and health claims must be there to inform, not to misinform them. My intention is not to have these products removed from the market, but they should not be promoted as healthy on the basis of dubious health and nutrition information.
This regulation will stimulate innovation. Producers will have to produce food that really is healthy, and will therefore strive to reduce the amounts of fat, sugar or salt in their products. I also agree with the rapporteur on Amendments 28 and 31 which put particular emphasis on children’s food, where labelling controls must be tightest.
– Mr President, Commissioner, ladies and gentlemen, I am shadow rapporteur for the Regulation on additives and I must therefore begin by saying that the Commission’s proposal was reasonably balanced. Nevertheless, Mrs Scheele has done excellent work in bringing points of view together and I would therefore like to congratulate her. I would also like to thank the Council and the Commission for the efforts they have made in order to reach an agreement at second reading.
The consumption of enriched foods within a varied diet can supplement the ingestion of nutrients. The important thing is that the fortification be based on scientific criteria and that all of the agri-food industries be subject to the same rules with the least possible bureaucracy.
The aim of this proposal is to harmonise the national provisions in force and we in my group do not therefore agree with accepting provisions allowing for stricter rules in certain countries, except where they are justified scientifically for public health reasons.
I believe that it is right to have extended the time limit for marketing for certain products already on the market and labelled on the date on which the Regulation enters into force.
Finally, the food available to us is extremely varied, and we are not going to put an end to obesity by means of rules and labels. In order to do that, perhaps what we should do is ban the TV remote control. The solution is much more complex. Foodstuffs must be healthy and the consumers must be given accurate information. The really important thing is for each person to choose their diet according to the life they lead. Education is therefore much more important than any rule we may lay down in an attempt to put an end to obesity.
With regard to the report by Mrs Poli Bortone, both she and the shadow rapporteurs, Mrs Sommer in particular, have done excellent work. The explanatory statement of this proposal for a Regulation emphasises the lack of specific Community provisions as one of the principal reasons for this new Regulation, and I agree with that.
Nevertheless, wine, for example, is an agricultural product that is governed by a very thorough common organisation of the market, which prevents nutrition and health claims on its labelling, which regulates advertising, which regulates promotion, and which regulates absolutely everything. There is therefore no justification for regulating what is already regulated and it will merely confuse the consumers and complicate the legislation even further, not to mention the complications it will entail for producing companies. Wine must not be subject to this Regulation and I do not understand why producing countries such as Spain, France or Italy have not expressed these arguments in the Council.
I also regret that we have missed the opportunity to amend the annexes. I shall end simply by expressing my full agreement with everything that Mrs Sommer has said.
I wish to join in thanking the rapporteurs, Mrs Scheele and Mrs Poli Bortone, the shadow rapporteurs, the Commission and the Council for the work they have done on ensuring that, tomorrow, we have an agreement on which to adopt a position and that will make it much simpler for consumers to make healthier choices, because they have access to more accurate and more comprehensive information.
Many of us have undoubtedly bought breakfast cereal, bread or yoghurt that, when we were in the shop, we understood to be extremely healthy. When we have come home, we have discovered that the yoghurt may not have contained any fat but, instead, contained a large quantity of sugar. It is not by chance that many of us have been placed in this position. Companies know that we wish to make healthy choices and therefore do everything to make food appear beneficial, even if it is sometimes the very opposite of that. A familiar device is for the manufacturer to select an individual ingredient perceived by consumers to be beneficial and then to emphasise this using large thick letters, at the same time as using microscopic lettering to state, for example, the sugar and fat content.
The agreement on which we shall vote tomorrow may put an end to these and many other types of misleading advertisement. Statements about health benefits need to be substantiated scientifically and not be made about products that, considered as a whole, are not good for people’s health. If, in future, companies wish to highlight the presence in an item of food of a particular ingredient that people perceive as beneficial, then that item of food should not, in principle, have an unduly high sugar, fat, salt or alcohol content.
Obviously, there is still a lot of work to be done on this regulation, and we shall monitor future work carefully and, in particular, the preparation of nutrient profiles. I and many others in my group are extremely proud of this agreement, but we are also prepared, if need be, to come back with further requirements designed to make it more stringent.
Mr President, Commissioner, ladies and gentlemen, if all goes well tomorrow, our Parliament will give the green light to these two new regulations in the food sector.
One is designed to bring some order to the jungle of foods and of drinks that are fortified, for example, with vitamins; the other is designed to authorise or to ban, under certain conditions, nutrition and health claims that increasingly appear on these very products.
We are concerned here with two proposals that genuinely speak to Europeans and, with a view to helping them choose what to buy, provide them with concrete answers regarding the trust to be placed in these claims. BEUC points out, in actual fact, that 60% of consumers believe that a calcium-rich product can only be good for a balanced diet, something that is not necessarily true. In reality, the only way not to make a mistake is to know the full composition of a food or drink product, its sugar, salt and fat content; that is why we need nutrient profiling, real nutrient profiling and not cut-price profiling. That is what is proposed to us in the shape of compromise 66, the famous disclosure clause, which in reality proposes giving both the red light and the green light to the same package. As far as I am concerned, this is the height of contradiction, a move designed to make the consumer as confused as possible and, on that point, I do not agree for once with our rapporteur’s analysis.
That being said, I shall abstain on this issue so as not to block this text, which is urgent.
I have already said on numerous occasions that I am opposed to this Article 4 being toned down in any way and to certain messages praising the virtues of alcohol being authorised. I am therefore opposed to both Amendment 18 and Amendment 489.
I should, of course, like to thank our two rapporteurs, Mrs Poli Bortone and Mrs Scheel, and the Commission and the Council. They have grasped the full importance of these citizen-friendly laws, while taking into account, as has been pointed out, the anxieties often expressed by SMEs, as well as the need to work in this Chamber for the general interest and to resist certain specific interests.
I believe that, in one part of her speech, Mrs Sommer set the tone of the debate by making what I felt were harsh and unwarranted criticisms of the work of the Commission and of our Commissioner. You will therefore allow me to conclude, at this point, that we have nothing to gain from European law being drafted at the International Sweets and Biscuits Fair in Cologne.
– Mr President, Commissioner, ladies and gentlemen, I am glad that Mrs Poli Bortone, with her report, is giving this House another dose of good sense and I rejoice in the hope that we will, tomorrow, get the green light and will at last be able to give consumer protection renewed impetus.
What is at issue today is the need for more honesty. Do we want to allow consumers to have excessively fatty, over-sweetened or over-salted foods palmed off on them by businesses that are then allowed to get away with boasting about the health benefits? Nobody wants to ban the sale of chips, coca-cola or sweets, but we cannot allow these foods to be sold on the pretext that they contribute to health and wellness. Nor are we talking in terms of bans on advertising, but only of new marketing rules. What we need is minimum standards that ensure honesty in marketing. Harmonised rules make for legal certainty and that is to the benefit of the businesses as much as of anyone else.
A survey revealed that 70% of consumers had confidence in the health-related claims made by manufacturers, and that is what makes this regulation a key piece of legislation, not only in terms of greater transparency in consumer protection, but also of improved health protection. At present, over 200 million adults and 14 million children in the European Union are overweight or suffering from obesity. There has been a dramatic increase in the incidence, especially among children, of diabetes II, which is attributable to nutritional factors. It is because we are facing the possibility of obesity and lack of exercise dislodging smoking from its statistical position as the number one cause of death that we regard this compromise as a good one, and as a good package. I would have liked to see more objectivity and greater honesty in this debate; in Germany alone, we are contending with nutrition-related problems that are costing us EUR 71 billion, and that makes clear that this is something we have to address.
I also hope that the German Federal Government will not act on Mrs Sommer’s suggestion and lodge an appeal; any government – not just the German one – that appealed against something after having agreed to it in the Council would make itself look ridiculous and lose credibility, and so I hope that tomorrow will see us achieving a milestone in our quest for more protection for consumers and for their health.
– Mr President, Commissioner, ladies and gentlemen, I wish to congratulate both rapporteurs.
During the first reading of the report on nutrition and health claims made on foods, we – as the European Parliament – approved a large number of amendments designed to facilitate the application of the present regulation for the benefit of consumers.
The majority voted against regulation of the nutritional ingredients in food and rejected Article 4, thereby considerably weakening the regulation in question.
This regulation should, above all, aim to make consumers more aware of the importance of a healthy, balanced and harmonious diet. This is the reason why we should all agree with the Council's common position, which is why I continue to support it as a starting position. However, given the difficulty in achieving a compromise and the need for European consumers for there to be such a regulation, I call for us all to at least support the package of compromise amendments. In this way, we shall be able to secure proper information for European consumers.
Mr President, I should like to point out to the Commissioner that the Irish Government has mass-medicated my people with disodium monofluorophosphate for 40 years. The fluoride put in Irish water is a toxic waste. Although it is added in levels that seem small, it accumulates in our bodies over time. The practice of water fluoridation has blighted the health of the Irish people with conditions like skeletal fluorosis: fluoride seeks calcium, especially the bones. It also causes conditions like a hypo- or underactive thyroid; fluoride was once used as a medication to suppress the thyroid. It causes dental fluorosis, damage to the tooth enamel, which is symptomatic of fluoride poisoning in childhood. A recent study revealed that 40% of young Irish adults demonstrate permanent and unsightly tooth mottling and staining related to dental fluorosis. These are just some of the conditions that a steady accumulation of fluoride has inflicted on the Irish people.
In a review of the water fluoridation policy by the Irish Government a few years ago, 90% of the public submissions called for an end to this mass-medication. Fluoride, as we use it in Ireland, is a toxic waste taken from the scrubbers of an artificial fertilizer factory, which also contain poison like mercury and cadmium. It is unthinkable that we in this Parliament will allow fluoride – a toxin – to be included in a list of acceptable vitamins and minerals. It is neither a vitamin nor a mineral. In food and water it is a curse.
To avoid confusion, fluoride in toothpaste and mouthwash is considered a cosmetic and is not affected by my amendment. It only affects fluoride in food and water. I beg my fellow Members to help the Irish people and vote for that amendment.
Mr President, ladies and gentlemen, so-called ‘functional’ foods, those fortified substances that are supposed to improve the health or well-being of consumers, constitute one of the most innovative sectors, with the most room for market growth. We must therefore ensure that checks are carried out on this type of food and, above all, on the claims made on labels, which entice the consumer by promising benefits in terms of diet and health.
The compromise text guarantees clear and comprehensive information in relation to food labels and enables consumers to make an informed choice about their diet. This measure is made all the more urgent if one considers the impact of advertising on children. Advertising, in actual fact, directly influences children’s food preferences and changes their consumption patterns.
Furthermore, thanks to the measures taken by Parliament, due attention has been paid to SMEs, which must be supported if they are to adapt to the changes introduced by the regulation and which will consequently be able to rely both on definite time periods in which to place their own products on the market and on the possibility of using pre-authorised claims.
Finally, I should like to thank the rapporteur, Mrs Poli Bortone, for the excellent, though not easy, job she has done.
Mr President, I would like to thank the House for taking up this topic. The regulation on nutrition and health claims on foods and the regulation on the addition of vitamins and minerals and certain other substances to foods are significant for consumer protection. They give the consumer the opportunity to make the right decisions regarding the purchase of many foodstuffs. They create better conditions for fair competition among those producing and supplying food to our market. They facilitate a better diet which will then translate into better physical shape and health. Adopting these regulations will be, in my opinion, a step in the right direction.
Mr President, the previous debate in this Chamber was about the screening of proposals for legislation. I suspect that if that had been in force before this health claims proposal came up, this one might have fallen at the first hurdle. In fact it nearly did fall at the first parliamentary hurdle and for that reason I congratulate our rapporteur and our shadow rapporteurs who worked with the Commission officials to improve the original proposal. That is why we feel able to support the compromise tomorrow.
However, we are still legislating in the dark when it comes to nutrient profiling, and that is not a good way of legislating. We do not know how this will be achieved; we do not know how EFSA will run it. We have to rely on the experts sorting it out after this measure has left this Parliament, and whatever they sort out will not come back to this Parliament for approval, so that is not good legislation. Nevertheless, I think we can say that what consumers want – and they are the only vested interest that matters – is confidence in the terminology of claims, such as low salt, high in polyunsaturates, and so on. We want to make sure that negatives are not concealed behind positives and we want to make sure that the whole picture is honestly portrayed. Ultimately, any claim must stand up in court based on the science which purports to support it.
So, I think we have made progress on those issues. We have removed some of the health claim anomalies – not least, may I say, on light ale, which no more claimed that people would become light than a cough sweet claims that people will cough. We hope that the Council will agree to our amendments because we want sensible information in sensible format, which will lead to a better chance of people choosing a healthy diet and thus enhancing their own health and that of their families.
Mr President, I am going to speak on the report by Mrs Poli Bortone. I welcome this legislation because we need it. Just look around the shelves in supermarkets and see what is claimed on so many products, including an increasing range of sweets and confectionery – some of those claims are frankly absurd.
We have heard again tonight people in this House claiming that we do not need this legislation, that it is about the nanny state. However, what on earth can be wrong with asking manufacturers who make health and nutritional claims to give the scientific evidence for those claims?
A recent survey carried out in my region by the National Consumers’ Association, Which, showed that 99% of people want health claims on food checked before the food goes on sale. Indeed, many are quite surprised to find that the claims are not checked properly.
We have heard a lot of talk about Article 4, with people saying that we do not need it, that nutritional profiling cannot be done. Of course nutritional profiling can be done: experts have done it and it is being done in the United States. We must move away from the idea of banning this or that. Nothing will be banned, but what you will not be able to do is to make a claim for a food substance if it is clearly not a healthy option for people. As my colleague Mrs Westlund said, people are fed up with buying so-called low-fat products only to discover by reading very carefully that they are high in sugar or some other ingredients.
This legislation will mean that all claims should be based on sound and solid evidence. Responsible retailers and manufacturers I have met welcome it. We seem to forget that without European standards we will have a plethora of national standards, and that is not good news for business. This is good for business, it is good for consumers and we should welcome it.
– Mr President, even though the Council ignored this House’s abundantly clear vote on the health claims at first reading, we have now reached a compromise that I – albeit with gritted teeth – will vote to accept, for, as Mrs Sommer so rightly said, we are now, in practical terms, being faced with the choice between a great evil and a lesser one.
Turning specifically to two contentious points, I do believe that trademarks are subject to a different legal regime, are covered by other regulations and are quite out of place here. As for nutrient profiles, whilst the compromise has made it possible for the profiles to be prevented from having a prohibitive effect, we are nonetheless a long way off making the right deletion, as we did at first reading. I remain convinced that nutrient profiles are a misguided concept.
Obesity and excess weight are problems that need to be taken very seriously; they are the subjects of emotional debates that will be with us again – by the time of the Green Paper on the promotion of healthy eating at the latest. I would like, at this juncture, to briefly jump ahead and say that advertising does not make people fat. The causes of obesity are multifarious and highly complex, and it is not by imposing more bans that we will successfully address them. We should seek the solution in cooperation with the food industry rather than in opposition to it.
Mr President, this is just another piece of legislation that seeks to increase the authority of the EU over Member States. We already have Directive 2002/46/EC, which requires safe upper levels for food supplements. However, those limits have not yet been published. A better example of EU incompetence would be hard to find.
Despite this, the EU juggernaut carries on with its overbearing legislation, which only serves to destroy small businesses and removes freedom of choice from the consumer.
The UK has had enough of this misinformed interference. At present there is Private Members’ Bill going through Westminster, calling for the UK to be freed from the directive I mentioned relating to food supplements. I hope it succeeds and thus sets a precedent that is the beginning of the end in the UK for the authority of these damaging and unnecessary regulations. That would be a significant step towards the UK’s withdrawal from the European Union.
– Mr President, Commissioner, this regulation takes as its starting point the need to tackle obesity and promote healthy eating, and that is something one cannot do other than agree with, but what we are presented with here is characterised by nothing more than a high degree of bureaucracy, which does little to achieve the objective and, in fact, simply asserts that there are bad food producers, consumers who cannot take responsibility for themselves, and foods both bad and good, the bad ones containing salt, fat and sugar, a state of affairs which nutrient profiles are now to put right.
If you, Commissioner, really had taken note of what Parliament proposed at first reading, you would have been able to achieve all these lofty objectives, of which I am in favour, and it would have been possible without red tape and burdensome impositions, for these nutrient profiles are beyond my comprehension, and I cannot forget how Mr Podger from the Food Safety Authority said quite clearly that he did not know how he was meant to arrive at them. It is for that reason that we are, with this proposal, legislating in the dark, out of touch with reality, with what is going on in society and with the public, to whom it will be very, very difficult to explain this bureaucratic endeavour.
We can of course turn round and say that we want all data from now on to have a sound scientific basis, which is what everyone wants, but this legislation will not give it to us, and that is why it is not actually a very good idea that we should adopt it in its present form, and it was not well-advised of the Commission and the Council to submit exactly the same proposal, for a second time, at second reading, for it was Parliament’s first response after first reading that was the basis for further discussion that would achieve our objective. What we are now embarking on is the suppression of competition and of the market economy, and I do not think that will do our society any good.
Mr President, the regulation on the addition of vitamins and minerals and certain other substances to food is a most important piece of legislation and has a very significant bearing on the safety and wellbeing of consumers in the EU. Mrs Scheele is to be congratulated on the excellent way she has dealt with the subject. Congratulations are also due to the Commissioner, Mr Kyprianou, for the open and responsibly cautious way he has approached the subject.
The reason for my short contribution is to add my voice of support concerning the need for bio-availability and establishment of safe maximum amounts of vitamins and minerals, as well as the need for an accurate but fully comprehensible system of labelling and consumer information. Especially with regard to the latter, it is absolutely imperative that European consumers must be able to have at their disposal and be able to read and understand scientifically proven and honest information. That may, after all, be essential in order to protect themselves and their families against ingesting excessive and possibly harmful amounts of vitamins and minerals.
Mr President, European citizens are making increasing efforts to eat healthy foods, because they can see how important this is. However, the intention is not sufficient on its own, if it is not accompanied by appropriate information.
These days, consumers are lost among the great variety of products, and have no alternative but to rely on the statements of manufacturers, which are sometimes unfounded, and often biased. We, the legislators, must ensure that the efforts of citizens are not in vain. We must ensure that the information specified on products actually helps consumers to select healthy foods. At the same time, we are also responsible to ensure that regulation does not create an impossible situation for food manufacturers and distributors.
Consumer protection is an area that helps bring Europe closer to people. When it is interpreted and applied correctly, it also helps manufacturers, because it reduces unfair market competition, it keeps away poor quality products, and ultimately strengthens consumer trust. However, it also involves the risk that by incorrect application and over-regulation – as they say, by regulating the curvature of the banana – we could make it all look ridiculous in the eye of European citizens.
Therefore we must find the golden mean, where we can eat the cake and have adequate information on what it contains. Europe will only develop if it does not create conflict, but cooperation in the social and economic area. This is why I believe that we should welcome and support the proposal package with its compromises, prepared with long and hard work, even if it is not the ideal solution, as already mentioned by Mrs Sommer and others.
Beyond the above, as an MEP representing a country with considerable traditions in wine making and wine consumption, I would also like to call attention to the situation of wine.
It has been scientifically proven that moderate wine consumption brings real health benefits. I do not think that in our attempt to fight against alcoholism, instead of trying to eliminate its underlying causes, we should use this or any other law to declare war on wine or beer, which are so important both to European culture and diet; this is why I support their exemption.
Commissioner, let me begin with a short quotation from a letter I received recently from a company which employs more than 100 people: ‘With great concern we are following the debate on the claims regulation’. The regulation on our desk today will make enterprise more complicated and will increase costs for consumers. Companies will increase prices and the increased prices will harm consumers, consumers whose needs and interests we mention whenever and wherever we can.
I think it is common sense to let companies look for their competitive advantages by themselves and let consumers make a choice. I want to stress that we do not take into account individual choice and individual responsibility. People are fat and people are inactive. Some people are becoming fat and some are getting slimmer. How easy it would be to blame companies, producers, retail chains and governments for being fat.
I am strongly against the second reading proposal on our desks. It harms enterprise, it increases prices for consumers and it ignores common sense. Our lives are in our hands and there are no entitlements without meeting obligations and individual responsibility first.
Mr President, in the context of the concerns and wider debate on combating obesity and other chronic diseases, the Nutrition and Health Claims Regulation, based on nutrient profiling, will have absolutely no impact. It will in fact do damage from a health education point of view, as nutrient profiles are solely based on the composition of a food or food category and do not take into consideration the consumption of the food or food category or consumers’ individual habits.
The effect of a food containing a substance such as sugar or salt at a low or medium level, but consumed in great quantities, is much more damaging than that of a food containing a substance at a high level but consumed only occasionally. Interestingly, scientists have now established that obese children and young people do not actually consume more junk food than children of healthy body weight, but their lifestyle contains a serious deficit of physical activity. Establishing objective and science-based nutrient profiles may prove an impossible task and the European Food Safety Authority will have its work cut out. Against that background, any policies based on such profiles are likely to be incoherent and lead to arbitrary decisions.
It is a central tenet of the Lisbon Agenda that legislation should be simple, clear and enforceable. Instead of accepting compromises for the sake of political expediency, we should send this Monday morning directive back for redrafting under the better regulation initiative. We should ensure that it is in step with scientific best practice in this area, with minimum red tape, that it is SME- and consumer-friendly and, most importantly, that it does what it says on the tin, i.e. it becomes a tool to help combat obesity and other chronic diseases.
With regard to the regulation on addition of vitamins and minerals and the so-called ‘certain other substances’ to food, I feel very strongly that mass medication of the population at large, through the addition of substances to publicly supplied basic necessities such as drinking water, is ethically questionable and should not be permitted, particularly if it cannot be scientifically proven that the health of sensitive groups within the population is not adversely affected by such an addition. For example, the addition of fluoride to drinking water has a disproportionately negative effect on bottle-fed babies and young children, as their reconstituted milk formula made from that public drinking water equates to their total diet.
Mr President, ladies and gentlemen, congratulations to Mrs Scheele on her report, which, with the amendments added, amounts to a fine dossier, and many thanks to Mrs Poli Bortone, who has certainly put a lot of work into a report that is complex and comprehensive without, alas, being in line with my way of thinking.
What has to be borne in mind here, both as a matter of principle and of policy, is that the Council and the Commission have played from what is still a position of excessive strength vis-à-vis Parliament, which has now been forced to give its agreement for fear of even greater damage being done.
The powers-that-be in the administrative community constituted by the Council and the Commission have got their way against the political will of a majority in this House, and a good draft, amended at first reading, has been well and truly filleted. While I have no objection to nutrient profiles, a dossier needs to be put together in accordance with certain principles; for a start, there are no concrete proposals – what one might term the pre-production model – from the Commission. The expert knowledge of medical specialists, nutritionists and psychologists needs to be drawn on, and their opinions need to be balanced against one another. I wonder what added value this is going to bring to Europe; I want to be told about the chances of this being implemented, and about how SMEs are meant to survive. I also ask myself whether protecting consumers should not mean something more than treating them like children, but should – and can – also involve helping them to reach their own decisions.
Looked at from the scientific angle, it has to be said that one can expect the effect of this on the way Europeans – particularly children – eat and consume to be virtually non-existent, but, even so, we will have created a new bureaucratic monster to persuade our citizens of Europe’s usefulness. We will swallow this particular toad – the nutrient profile for which will probably describe it as ‘too slimy’ – but I hope it will be the last of its kind.
Mr President, like my colleague, Mrs Sommer, I can only express my deep dissatisfaction faced with the common position that has been submitted to us for second reading.
We have here a typical example of a missed opportunity, particularly on the part of the Commission, to support the reasonable position adopted by Parliament at first reading, and this at a time when Mr Barroso constantly regales us with arguments in favour of more subsidiarity, less bureaucracy, and I could go on.
Seeking to impose nutrient profiles on consumers, without any scientific evidence, is as unacceptable as it is rash. Mr Schnellhardt illustrated this point well.
As chairman of this Parliament's ‘wine’ intergroup, I have a duty to emphasise the disproportionate nature of the total ban on any claim appearing on alcoholic beverages of more than 1.2% volume. Not only is wine the subject of specific Community regulations, but very credible scientific evidence exists to show that wine, when consumed in moderation, meaning two or three glasses per day for example, is good for a person’s health. It is, among other things, effective in preventing cardiovascular diseases, cancer and dementia, a point that the Commissioner and his services magisterially overlook.
The compromise worked on by Mrs Sommer, whom I thank, is merely the lesser evil. I can only lament the little understanding shown by the Council and the Commission regarding this matter, as well as the consequences of their obstinacy, particularly for employment.
In order to give the Council and the Commission one last chance to reconsider some incomprehensible positions that could compromise the conciliation procedure and the objectives set by the Lisbon Strategy, we, together with Mrs Klass, have tabled an amendment that excludes wine and beer from the scope of Article 4(3), so as not to harm sectors that have been part of our cultural and culinary heritage for thousands of years.
– Ladies and gentlemen, I too have serious reservations regarding the Commission’s proposal. Its administrative and financial burden will hinder competition and lead to price rises for consumers. I therefore wonder whom this costly system is supposed to benefit. The proposal will be detrimental to SMEs, for which any new red tape is an obstacle to business, and it paves the way for the monopolisation of the European market. I do not support these regulations on health grounds, since they cannot make any demonstrable improvements to the health of Europeans. Expensive nutrition and health profiles on food packaging will not in themselves influence consumer behaviour and will certainly not cause Europeans to lose weight or to improve their health. Such matters are influenced instead by lifestyle, a healthy environment and trust in doctors’ explanations and professional advice.
What European consumers obviously need is to understand all of the complex information on foods, and that applies to all EU Member States. I therefore support the consolidation of rules concerning claims made on foods throughout the EU and the fight against false claims. Consumers, however, would still much prefer to have transparency and visible information regarding ingredients, rather than an assessment of the health effects of each food. Unfortunately, this new regulation does not do a great deal in terms of improving guidance for consumers, for example with regard to the size of lettering and a clear, standardised format for claims. Instead of rules of this nature, it proposes a complicated licensing system for the content of information on food. Speaking as a doctor, I am aware of how important it is for people following special diets to be able to check exactly what is inside every food item. For example, people with gluten allergies need to know for certain that products such as unpacked pâté do not contain flour. From a health point of view, this is more important to them than information regarding the reduction of fat in yoghurt, something European consumers might enjoy along with a roll and butter, and, heaven forbid, even a slice of white pudding.
The Commission’s proposal runs counter to the Lisbon Strategy. I believe that tomorrow we will obtain a majority for our proposals, which at least pave the way for greater flexibility for registration, the possibility of greater protection of rights for claimants, a shorter protection period for scientifically established claims, the removal of unpacked alcohol products from the directive and other amendments. Otherwise we would have to reject the proposal outright.
Mr President, I should like to thank Members for a very interesting debate.
Those who have worked with me for the past year and a half know by now that I tend to speak in a very open and frank way. I can honestly say that this is the only legislative proposal I never thought I would have to fight for. It is a proposal based on logic. It states that if someone wants to make money by using a marketing tool, that person or company has to tell the truth. It is simple.
We talk about consumer choice. What would consumers do: set up a little chemical laboratory at home to analyse every food to see whether it has sugar or fat? How can consumers exercise this choice unless someone checks that this is accurate? Regarding health claims, will consumers carry out clinical tests in at home to see whether a specific product lowers cholesterol? It is impossible! That is why it is important to have this legislation adopted, especially after the compromise, and I am surprised that there has been no legislation so far in this respect.
What happens if we do not have this legislation? What will be the result? Anybody can say anything and hope for the best. In the European Union, all of us, including the leaders of large Member States, pledge to place the European citizen at the heart of European policies. I believe that this is a good test of whether we actually do so.
I firmly agree that better regulation is an essential policy for us. However, that does not mean there should be no regulation, especially when it comes to health and consumer protection. It means we have to do it in the proper way. As I stated in my introductory remarks, I believe that with Parliament’s suggestions and amendments we now have a good piece of legislation which does not put any unnecessary burden on the industry and, at the same time, protects the consumer.
We tend to forget a very important aspect: the internal market. You have my word that these areas of health will be regulated. The question is whether it will be done at Community level, meaning that there will be one level playing field in the internal market and that industry, benefiting from the 450 million consumers, can be competitive, or whether there will be 25 different sets of rules and regulations breaking up the internal market. All along I have been in dialogue with the industry and this is what it would like. I always ask industry representatives whether they would prefer one piece of legislation, even a strict one, or 25 different laws with flexible levels. They prefer to have one piece of legislation. That is a very important factor.
On wine, I understand what was said, but we have to remember that wine is an alcoholic beverage. It may come from an agricultural product, but it contains alcohol and it must be covered by this legislation.
On the issue of fluoride, I must remind you that the problem mentioned is compulsory fluoridation, which does not come under this legislation but under the Member States’ competence. It is a different issue and we could discuss it, but it is not part of this legislation, because the claims and additions in question are voluntary.
In conclusion, as I have already said, it is a good compromise. Each side would have liked to see this compromise go a bit further in one direction or another. However, it takes into account, in a balanced way, the interests of all stakeholders.
I agree that, alone, it cannot solve the problem of obesity. As you know, we have generally followed a non-regulatory approach to deal with such a complex issue. We have set up a platform and we are discussing with industry and stakeholders how we can each help to solve this problem. However, in certain areas legislation and regulation are required. We therefore need a combination of all actions and initiatives to achieve the ultimate goal(1).
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
Although the compromise struck between Parliament and the Council is not perfect, it is one I can support. Compared to the original proposal, it is far less bureaucratic without prejudicing consumer protection. Consumers are given proper information without being patronised. Dutch terms such as or may continue to be used to describe cough sweets, since everyone appreciates that these sweets cannot always immediately make the cough disappear.
Consumers must be able to rely on food and health claims being true and scientifically underpinned. Research has shown that 53% of consumers trust food claims. As we have rid the regulation of unnecessary bureaucracy without compromising consumer protection, the consumer can make an informed choice. At the same time, though, the bakery round the corner can continue to promote its high-fibre rolls without having to negotiate a long-drawn-out authorisation procedure first.
The Commission can accept Amendments 50 to 89.
The Commission cannot accept Amendments 1 to 49, 90 and 91.
The Commission can accept Amendments 1, 5, 11, 14, 15, 16, 17 and 18.
The Commission cannot accept Amendments 2, 3, 4, 6, 7, 8, 9, 10, 12, 13 and 19.
The next item is the report (A6-0140/2006) by Mr Maat, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing measures for the recovery of the stock of European Eel (COM(2005)0472 C6-0326/2005 2005/0201(CNS)).
. Mr President, I welcome Parliament’s report on the Commission’s proposal concerning eels and would like to thank the rapporteur, Mr Maat, for his good work.
I see that Parliament has taken very seriously the grave threat to the European eel population. Parliament has made a number of helpful and practical suggestions to improve the proposal. I can support many of the amendments as they stand. A number of others I can support in principle, but not their inclusion in the proposal, because they should be dealt with in another way. A small number of other issues require further scientific analysis before they can be implemented practically.
I can accept Amendments 1, 2, 3, 6, 7, 10, 12, 13, 15, 21, 22, 23, 27 and 29. I agree that Member States should be able to choose their own closed seasons to reduce fishing effort by 50% and that the timescale of the proposal should be lengthened so that Member States can better develop management plans and have more flexibility in defining the areas to which eel management plans should apply. I also accept that Member States should be able to move forwards individually if difficulties arise in developing management plans in cooperation between several states.
There are several amendments proposed to which I am sympathetic in principle, but which concern issues that I believe should be addressed differently. Amendments 4, 8 and 11 concern implementation and further research on the way aquaculture could be involved in improving the stocking of European waters with eels. Research needs cannot be addressed directly in a Council regulation of this type. Funding through the framework programmes and consultation of advisory bodies, such as the Scientific, Technical and Economic Committee for Fisheries, are more appropriate ways to further research. I will ensure that these more appropriate methods for commissioning research are used. Until the results of the research requested in Amendment 4 are available, it would be premature to proceed with implementation as requested in Amendments 8 and 11.
Amendments 5 and 25 concern exports of glass eels. This is a trade issue. Once the Community has developed internal conservation measures for eels, the Community could then develop export restrictions that would favour and protect the use of eels for populating Community inland waters. My colleague, Commissioner Mandelson, is aware of this issue and he will begin preparing export measures for glass eels once the Council has taken a decision on eel conservation. In order to ensure compatibility with the World Trade Organization rules, conservation measures within our own waters must be the first step.
Amendment 9 expresses a good idea: migration of glass eels should not be obstructed. However, I consider it would be more in the spirit of the developed approach adopted in this proposed regulation that Member States should make such choices themselves in the context of eel management measures.
Amendment 16 is no longer necessary, because I have accepted that Member States can have flexibility in the definition of eel river basins, as requested in Amendment 13.
I agree with the principle expressed in Amendment 17, but the possibility for several Member States to prepare a joint management plan is already covered in Article 8. Amendments 18 and 28 concern the targets and implementing methods to achieve eel stock recovery. Here I refer to the latest advice of the STECF. This advice tells us that it is extremely difficult to measure eel escapement and that it is preferable to focus on directly applicable measures such as a 50% reduction in the impact on eels due to fishing and a similar reduction in the effect on eels of fixed installations such as turbines and pumps. I believe we should proceed on this basis at present, but Member States should improve and refine data collection concerning eels in order to improve management targets and measures.
Amendments 19 and 20 concern financial aid for restocking and for constructing passes for eels. I support these ideas so long as restocking results in improved silver eel escapement, but as these ideas are to be included in the new European Fisheries Fund regulation, this piece of legislation is not the right place for them.
I can accept that the burden caused by the need for reports should be lightened, as proposed in Amendment 26, but this could take place through less frequent reports. It is still necessary for Member States to improve substantially the collection of data, so a requirement to improve the scientific basis for eel management is an important part of my proposal.
Amendment 24 suggests extending eel management plans to coastal waters and, in particular, to the Baltic Sea. I agree that management of eel fisheries in coastal areas is important, but it would not be technically feasible at present to apply an escapement target to sea fisheries, because this cannot be measured. Indeed, I will support the inclusion of marine fisheries for eels as fisheries that should be subject to a 50% reduction of general fishing effort.
I thank the Committee on Fisheries and the rapporteur, Mr Maat, for their very positive cooperation in the preparation of this report. I sincerely hope that, by making a significant and substantial effort in the near future, it will be possible to improve considerably the situation of eel stocks in Europe.
. Mr President, I should like to extend warm thanks to Commissioner Borg for the excellent cooperation and also for the way in which we were able to look into the technical opportunities. I will return in due course to a number observations pertaining to amendments.
First, though, I should like to consider the object of this debate. After all, this debate about the regulation for the recovery of eel stocks shows that the European Parliament can lay down legislation, even in areas where it only has advisory powers. Although fishing in inland waters is strictly speaking a matter for the Member States and not for the European Union, in close cooperation with my fellow MEPs and Mr Borg, the European Commissioner for fisheries and maritime affairs, we have managed quite literally to give eels a helping hand.
What is so special about eel is that it is both a freshwater and salt water fish. While the regulation for fisheries is a matter for the EU, inland waterways fall within the remit of the Member States. As such, the eel has been overlooked for years. Since there was no legislation at European or national level, the eel slipped, time after time, through the legislator’s nets.
Eel stocks have now declined dramatically. Over the past 50 years, stocks of young eel at sea, so-called glass eel, have declined by more than 95%. With only 25% of adult eel left, they have not fared much better. It is therefore high time we sprung into action to save the European eel, and a broad and comprehensive approach is desperately needed. For that reason, I would also thank Commissioner Borg for the swiftness with which he has translated Parliament’s own-initiative report into a proposal for a regulation. After all, only a unanimous stance of all those involved, including professional fisheries, recreational fisheries, regional and national authorities, environmental and nature organisations, can bring about a U-turn. It is therefore unique that the new initiative to rescue eel should be supported by all those parties in the manner I will describe to you now.
In order to get eel stocks to recover, it has been decided to reduce eel-fishing by half. Member States can, however, instead of this reduction by half – which, in practice would often lead to closure – also draft a management plan for the recovery of eel. They can do so for the entire territory, a region or for a river basin. This management plan could become the ultimate form of cooperation between all parties involved. This does not require any action from on high – from Brussels or the Member States’ capitals – but from the bottom up, involving citizens and people on the job.
This method can regulate the exports of glass eel and is eminently usable for European rivers, canals and lakes. Also, this recovery plan hugely promotes technical measures, such as hydro-electric power stations, sluices and dikes, thus making unhindered fish migration possible.
The broad, north-to-south, support in Parliament’s Committee on Fisheries is the key to successful decision-making in the European Fisheries Council. If the European Commission adopts the adjustments proposed by Parliament, as the Commissioner indicated with regard to a large number of points, successful decision-making can be guaranteed with a wide support base – from Sweden to Spain – of fishermen, recreational fishermen and environmental organisations alike. That also means that the Commission and Council should not let this unique opportunity slip.
I am particularly grateful to the Commissioner for adopting a large number of the amendments. I am also indebted to him for the initiatives he has taken with Mr Mandelson, particularly with regard to international trade policy, in order to better regulate not only the catch of glass eel but also the exports in this area. This offers prospects for glass eel as a venture, in European waters as well as elsewhere, which also makes it possible to work towards sustainability.
The Commissioner was right to observe that Parliament has deleted a specific sustainability criterion from an amendment and has indicated that he, in tandem with technical experts, would like to find out how an objective measuring method can be arrived at after all. I welcome this, for this also reflects the mood in Parliament. The specific number 40%, however, did cause problems here and there, and perhaps regional differences can also be taken into consideration in this respect.
In a nutshell, I am pleased that the Commissioner has accepted a large number of amendments. As for trade policy and a number of other areas, I am convinced that we will now manage to achieve much better eel stocks in the European Union in five or ten years’ time. This is something that will benefit everyone, not only the public, but also fisheries, recreational fishermen and everyone who cares about eel. I would thank the fellow Members once again for the excellent teamwork during the preparation of this report and I am looking forward to the debate that will follow and also the vote on my report.
. – Mr President, I am pleased that the Commissioner has taken good note both of this Parliament’s report on the recovery of European eel stocks and of the rapporteur, Mr Maat’s, working methods.
The rigidity of the Commission’s proposal, its obfuscation in ignoring the biological behaviour of eels, whose capture is closely linked to lunar phases, and the injustice of seeing fishing as the only cause of the reduction in the eel population, have been replaced by a compromise by the rapporteur. We must thank him for his flexibility and his sensitivity in listening to the different fleets fishing eel during all of the phases of their lives and in habitats and river basins that vary enormously throughout Europe.
The Commission’s proposal was rejected by the sector in all of the countries of the Union, by national administrations and by this Parliament. Mr Maat’s report has been approved unanimously in the Committee on Fisheries and has restored calm. The Commission must therefore take good note.
We are aware of the urgent need to recover eel stocks and the proposal is therefore to reduce the fishing effort by half. Nevertheless, a reasonable way to do so is being proposed, replacing the Commission’s absurd proposal that fishing be halted from the first to the fifteenth day of each month.
The obligation for future national plans to guarantee a 40% escape rate for eels, something that is practically impossible to calculate, is also removed and replaced by measures that guarantee a high escape rate for adult eel and, to this end, it is requested that account be taken not just of fishing, but of all human activities along rivers that hinder or prevent the return of eel to the sea.
In conclusion, the report by Mr Maat and the Committee on Fisheries is a balanced and measured consensus report and, in line with what the Commissioner has said, I hope that both he and the Council will take good note of it.
.Mr President, in my home country of Denmark, as in so many other places in the Community, eel fishing has a long history, and in many places eel is an important foodstuff. This tradition is now threatened, not only in Denmark but throughout the Community, as a result of the critical state of the eel stock. The European eel is now so overfished that the stock is only around 1% of what it was in the past. This is not only a precarious situation, it is also a great challenge for the common fisheries policy. In the end, one may add, it is also the last chance.
The main aim of this report is for each Member State to produce a national Eel Management Plan for each and every river basin, and precisely the fact that the report covers each and every river basin is very important. These plans are intended to make it highly probable that a high percentage of the biomass of adult eels will be able to escape back to sea. Under the Commission’s original proposal, there was to be a sea-return rate of around 40%. This, in my opinion, was a positive feature and, in fact, I would also have preferred us to have retained it.
Something else that I am very happy about – and another thing that Mr Maat was involved in – is that we will now be having special measures to ensure that the restocking of fry can continue. It is absolutely critical that we have fry, because, if we do not, then we have no possibility of rebuilding our stocks.
It seems to me that, through his report, Mr Maat has produced some good work, and I would very much like to thank him for that. I believe that we now have before us something that can be made use of and that has great significance for all of us, and I hope that both Parliament’s contribution and the debate to take place amongst the fisheries ministers in the Council will result in the development of an action plan that will lead to the rebuilding of the eel stock. As I said at the beginning, we are now at the stage where the situation is such that, if an effective effort is not made on the part of each and every Member State, eels within the Community, as such, will be a thing of the past. We have an obligation to safeguard the stock of eels.
. – Mr President, Commissioner, ladies and gentlemen, although the continental fishing of eel is not officially subject to the common fisheries policy, we are all aware of the reduction in stocks suffered by this species over recent years, and this could put eel at risk of extinction unless we implement an action plan within the European Union.
With a view to tackling this situation, the Commission is presenting us with a proposal for a Regulation containing measures which reflect good intentions but which, in my humble opinion, could be improved. In the Basque Country, which I represent here, we are not just well acquainted with the adult eel, but also its young – the elver – which has historically been an ingredient in one of the most succulent and highly-prized dishes in our cuisine.
For this historical reason, we are aware that the life cycle of our eel is very long, that it is a migratory species and that the females, before dying, travel for a year to spawn in the Sargasso Sea, in the Atlantic Ocean between Bermuda and Puerto Rico, where they lay up to 20 million leaf-shaped eggs which float freely in ball-shaped groups and are carried by sea currents, taking a year to reach the North American coasts and up to three years to reach European coasts. When they reach our rivers they have undergone a metamorphosis: they have become elvers and they carry on growing until they mature into eels.
Since their fishing depends on the lunar cycle, the ban on their fishing from the first to the fifteenth day of each month could lead either to the almost complete closure of that fishing or, quite the opposite, it may have no effect on it, depending on the phase of the moon during that fortnight. It would be more effective to reduce the fishing season in such a way as to reduce the fishing effort by half.
Furthermore, the proposed timetable does not appear viable, since the plans require coordination amongst different regions and Member States, and that takes time.
Furthermore, since the current knowledge for calculating escape rate is not sufficient and the models currently being investigated within the SLIME project will not be available in the immediate future, the best option is to delay until 2008 the authorisation to fish eel during seasonal bans, as an exception based on a particular management plan. We know that many people live from eel fishing and we cannot destroy the sector, but rather we must find a balance which guarantees the survival of resources at the same time.
I would like to congratulate the rapporteur and also the Council on its working document, which confirms everything that we have said.
Make no mistake: eels were the trailblazers. Long before we Europeans began to cooperate across borders, eels did so as part of their lifestyle. They converge in the Sargasso Sea from throughout Europe in order to meet each other and produce offspring, irrespective of national borders.
In the last 40 years, however, eel stocks have declined by more than 75%. The most rapid decline has taken place over the last 20 years. It takes eels 20 years or more to reach sexual maturity, and it will be many years before we are able to fish for those eels being born today. This also means that it will be many years before we get to see the results of the measures, so it is time for all countries to help each other. Eels have already taken more of a beating than they can tolerate. Given that eels are a symbol of cross-border cooperation, it would be a symbolic failure for the whole of the EU and in terms of the whole future of the EU if we did not succeed in saving the eel.
I welcome Commissioner Borg’s comments this evening on the sensible proposals put forward in the report with regard to closure and Member States’ abilities in this respect. I certainly hope that Commissioner Mandelson can move on the international trade aspect. The glass eel is particularly vulnerable, since large quantities of glass eels are exported to south-east Asia, and this has consequences for the industry as a whole. Today’s report contains very sensible proposals.
In my own constituency, the Lough Neagh Fishermen’s Cooperative Society has taken great care over the years to manage the fishery in such a way as to conserve stocks, and I will continue to commend this to the Commission and Parliament as a model of best practice, which should be supported at both national and EU level.
You began your speech in Irish, which becomes an official language of the EU next January, so you were anticipating that event.
Mr President, it is important to point out and to remember that river and inland fishing is not a competence of the EU, yet here we have in essence a proposal for eel management, which, in effect, asserts EU control over inland waters. So there is a question as to whether aspects of this proposal are .
Within Northern Ireland we have the largest commercial wild-eel fishery in Europe, centred on Lough Neagh and the lower River Bann. It supplies quality eels to much of Europe, particularly northern Europe. Efficiently run, it has been meeting its ecological obligations by already ensuring sufficient escapement of mature eels for spawning, and, at its own cost, funding restocking with junior eels. It would be absurd if it were now to be subjected to punitive restrictions because the greed and practices of others elsewhere in Europe have radically diminished European stocks.
The main cause of stock reduction is the export of elvers to the Far East. Last year, France alone exported eight tonnes of elvers. I therefore welcome the report’s attempts to curb this exporting of the future of the European eel industry. I also welcome moves to insist that eel farms should guarantee a percentage escapement of mature eels. All have a part to play in the recovery of the biomass, but particularly those who have to date squandered our resources.
I strongly support the rejection of a 15-day closure per month and I favour eel management plans that are specific to each individual river basin, rather than established on a national basis. I believe that will enable areas such as mine, which have looked after their product well and properly, to continue and to avoid draconian and unnecessary restrictions. That self-regulation and control should be an example to others.
I hope that under the EFF there will be restocking funding available and that it can be taken up.
– Mr President, I start with a finding made by all my honourable friends who spoke previously: in numerous areas, stocks of eel have fallen by up to 90%. In many rivers, eels migrating upstream for spawning have fallen by over 95%. We are heading for an ecological disaster. Everyone recognised earlier – and we all agree on this – that we need to take measures to deal with this situation.
The target has been set: the escapement of adult eels must be at least 40%. However, we propose the following: the measures taken must not be fragmentary; they must be scientifically proven and must be taken in cooperation with fishermen. We need the fishermen, because they know the subject better than anyone and, at the same time, we need their consent and their cooperation to ensure the measures are more effective.
I heard with a great deal of pleasure – as many others acknowledged – that it is not just fishermen who are to blame for the present situation. Pollution is to blame, various technical works are to blame and many other factors are to blame. However, what is important is the final finding on the matter in question. Account also needs to be taken of the peculiarities of each Member State and of the differences between free and controlled fishing.
To close, I would emphasise that we need to consider how we are to combat copious uncontrolled exports to third countries, because if we leave them free, with the trend described today, we shall empty our waters of eels and we shall not have any to send to the Orient anyway.
– Mr President, this proposal is the result of the Commission’s Communication on the development of a Community action plan for the management of European eels.
This Communication proposed actions such as the prohibition of fishing gear intended for the capture of silver eels in certain areas, measures to facilitate their emigration downstream and also, finally, additional proposals intended to improve the survival rate during other phases of their life cycle.
The Commission justified this sequence with the premise that the advantages resulting from a reduction in the fishing of young eel are still uncertain and it stressed its belief that the evolution of the population depended on factors other than fishing, the pollution of riverbeds, the disappearance of habitats, the non-maintenance of ecological values and obstacles to upstream and downstream migrations.
Starting with this approach – with which I agree – we ended up with a proposed Regulation which points to fishing as solely responsible for the European eel population falling outside of the biological safety limits. The proposal also includes an arbitrary fifteen-day ban that lacks any biological justification. a ban on fishing, landing or conserving eels from the first to the fifteenth day of each month.
These are drastic, erroneous and supplemented measures with an objective that is very difficult to define or monitor – the escape to the sea of 40% of the biomass of adult eel.
In this regard, the report by the Committee on Fisheries and the work by the rapporteur, Mr Maat, corrects these two serious problems and they will naturally have our support. I would also like to address the People’s Party and our rapporteur, Mr Maat, to ask them not to start fires and then end up having to put them out, and I am talking specifically about the proposal for a ban on elvers, which would have extremely serious consequences for certain regions in my country.
Mr President, after other species such as cod, it is now the turn of eels to be threatened by a fall in stocks, of more than 95% for elvers, for example. Since the species migrates three times over - in the Atlantic, from the Atlantic to the Mediterranean, for example, and from the sea to the river - the fate of eels clearly serves to remind us that the world is interdependent, especially when the sudden rise in demand from the East encourages fishing in Europe.
That being said, the everyday reality for eels is one of being caught by locals, for example in pools on the edge of the Mediterranean in the South of France. There, hundreds of fishermen make their living from that activity. To ban them from fishing for two weeks a month, while booms, cormorants, power stations and oceanic disturbances place a strain on the life cycle of eels, is unjust and ineffective, and that is where subsidiarity must come into play. Let us leave it to the fishermens’ - the professional organisations - to look into the fate of eels more closely. The survival of eels does not depend on Community federalism, but on the action of local professional organisations.
Mr President, I believe that Mr Maat’s report comes to the European Parliament at a time when expectations are high in terms of finding a solution to the problem of glass eel stocks in Europe. Global demand for European eels is estimated at approximately 200 tonnes. In recent years, however, the catch of glass eels has been decreasing. In 2004 barely 130 tonnes were caught and in 2005 the figure fell to 75 tonnes. As a result, the price of glass eels rose rapidly: from EUR 300-400 in the mid-1990s to EUR 1200 in 2005.
Eel production has basically ceased to be viable in Europe. A particularly difficult situation is faced by those countries that have a very limited access to free sources of glass eel stocks. This includes the majority of the Baltic States. As we know, this situation is the result of the decline in the number of glass eels migrating from marine waters to inland waters. In turn, the low level of glass eel stocks forces these countries to import fish rearing material. However, they are facing a growing number of financial restrictions resulting from the rising price of glass eels in Europe. The new Member States from the Baltic region are being burdened with the very high prices for glass eel exports to Asian countries.
Bearing this situation in mind, a system needs to be created that is based on ensuring that the costs of protecting glass eel stocks are fairly distributed among all interested parties. This, of course, also includes exporters and importers of glass eels.
Mr President, I welcome Mr Maat's report on eels, because I believe that we need to take action. The biggest problem is the fishing of elvers. The problem is that they are so valuable, probably as valuable as gold, and for this reason people collect them. If we could reduce the number of elvers being taken, then we would build up the eel population.
On my own farm, people sometimes fish illegally by letting fresh water out into the salt water to attract the elvers and then catch them. It is not always easy to catch the people who are catching the elvers. We need to control the quantity of elvers sold in each Member State. These elvers are collected in tanks in local towns and villages and it should not be too difficult for the authorities to clamp down on where they are being sold.
It is a good idea to rejuvenate stocks and give money for this purpose. However, it is much more sensible to allow the wild elvers coming back from the sea to swim up the rivers and develop into large eels. Then we can either catch them and eat them as whole eels or use them to replenish the stocks. The problem is not the lack of eels but the fact that we catch them when they are very small.
I welcome this report, because it is time that we took action. Otherwise we will be talking here for so long that by the time we have finished there will be no eels – either elvers or mature eels – left for us to catch.
. Mr President, I wish to begin by saying that I agree with the rapporteur, Mr Maat, that we can and should regulate where it is necessary. I hope this measure will produce the desired results and that it is not too late.
If one looks at the figures, the situation is almost catastrophic. Mr Gklavakis mentioned that stocks of eels are about 90 to 95% less than historic levels, which has been confirmed by the scientific research into levels of stocks of eels and silver eels in particular.
I cannot agree more that it is a bottom-up approach, not a top-down approach, and that the Commission would like to have more of this. That is why we are trying to involve the sector more and more, by setting up regional advisory councils and by listening to the European Parliament, which is always very close to the grass roots of this sector.
The Commission had an open approach and came up with a proposal, for want of a more appropriate and specific approach, because when we talked to the sector we did not, at that juncture, find a more appropriate solution than the 15-day closure in the original proposal.
As I said in my opening remarks, the Commission is willing to accept the proposal Parliament presented to it, since that would work towards replenishing eel stocks in a way that would produce results without too much difficulty for the sector itself.
Mrs Fraga Estévez and Mrs Miguélez Ramos mentioned that the Commission proposal was rejected by the sector. That is true, but the proposal at least served to launch the debate in order to try to find the most appropriate solution for the whole question of eel management. With Parliament’s amendments, which the Commission has accepted, we can now speak of a measure that can move towards producing results and has a reasonable prospect of success.
Mr Kristensen mentioned that the Commission proposal underlines the need for management plans by Member States at national or regional level, and with the amendment proposed by Parliament we can move ahead with reasonable prospects of success at those levels.
As I said before, on the points made by Mr Ortuondo Larrea and Mr Martinez, closure for the first 15 days of the month was proposed for want of a better proposal. The amendment before us has been accepted and even the extension of the implementation period has been accepted by the Commission.
I agree with the comments by Mr Schlyter, Mrs de Brún and Mr Parish and I have taken note of the points raised.
Mr Allister raised the question of . The Commission’s view is that conservation measures are not . If a country or region manages stock of eels or other inland fisheries properly, certainly no intervention would be solicited or required and therefore self-regulation and control would continue. However, where the situation requires intervention for conservation purposes, the Commission would have the right to intervene on behalf of the Community.
Export measures will be undertaken separately, but we must first set our own house in order, because, at the end of the day, if we go to international fora presenting measures that would curtail exports, they would be immediately attacked if we have not introduced measures to rectify our own situation.
Finally, with regard to the point raised by Mr Chmielewski, I have taken note of the points he raised and we will look into them, especially in conjunction with possible funding under the European Fisheries Fund.
The debate is closed.
The vote will take place tomorrow at 11.30.
Ladies and gentlemen, I would like to congratulate rapporteur Albert Jan Maat on a timely report. My country, Estonia, is surrounded by sea on two sides, and on the third by a large lake. Fish have played an important role in our economy and culture for centuries, and we know well how complicated and sensitive a topic this is.
The fifty-year-long Cold War and arms race also took place in the area of fisheries. Their legacy is enormous fishing capacities and fish stocks that cannot be restored.
In order to restore the natural cycle, fishing must be reduced by as much as 60% in some places. Former fishermen are unable to find other work, and fishing boats purchased with European Union aid are now being made into scrap metal with European Union aid.
The replenishment of eel stocks will be a test of international cooperation. Glass eels are threatened by demand from Asia, and the passage of eels of reproductive age from inland waters to the sea is influenced by man-made obstacles, such as the dam of the Russian-owned hydroelectric power station on the Estonian border.
Such problems cannot be solved without effective international cooperation. I expect effective action from Member States and the European Commission in the international arena.
I do not, however, expect intervention on a detailed level. I am glad that this report introduces an amendment to the initial text, which had established fishing restrictions for specific periods. Traditional fishing families in coastal villages know best how to fish sustainably, but industrial fishing on the high seas has brought their lifestyle to the brink of extinction.
They too need purposeful support: without them and their knowledge, it may prove impossible to restore a sustainable fishery in Estonia.
Thank you for your attention.
The next item is the report by Daniel Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (COM(2005)0692 – C6-0040/2006 – 2005/0280(CNS)) (A6-0163/2006).
. Mr President, I am very pleased to refer today to the Commission proposal for a Council regulation concerning the new Fisheries Partnership Agreement between the Community and Morocco. Before outlining the Commission’s position on this file, let me first thank the Committee on Fisheries and especially its chairman, Mr Morillon, for his excellent work, and the rapporteur, Mr Varela Suanzes-Carpegna, for his report.
As Members know, this agreement marks the renewal of our relations with the Kingdom of Morocco in the fisheries sector after the previous agreement came to an end in November 1999. The agreement also marks an important step forward towards strengthening our overall relations with Morocco. The agreement marks a new era in fisheries relations between the Union and Morocco. For the first time the Commission has negotiated a fisheries partnership with Morocco, following the principles laid down in the Council conclusions of July 2004. It prepares the ground for fruitful cooperation between the two parties with a view to achieving sustainable fishing and it will foster a favourable climate for further cooperation in all segments of the fisheries sector.
The new Fisheries Partnership Agreement establishes the basis for a political dialogue between the Community and Morocco in order to identify areas of common interest, thereby taking into account also the particular objectives, needs and opportunities of the Moroccan fishing sector. On this basis, the agreement will contribute to the development of a reasonable fisheries policy in the waters concerned. At the same time, I am convinced that the agreement with Morocco is a very balanced one, which responds to the interests of the Community fleet and in particular the small-scale fleet that was most affected by the terms of the previous agreement.
Six categories of fishing possibilities are covered by the agreement. Four of them are small-scale fisheries, small pelagic vessels in the north, bottom long-liners, small-scale vessels in the south, and pole-and-line tuna vessels. A category of demersal fisheries is also included, as well as industrial pelagic fisheries, which is limited to a quota of 60 000 tonnes of catches per year.
The protocol sets the financial contribution at EUR 36.1 million per year. A substantial part of this amount – EUR 13.5 million – is earmarked for support measures in view of the implementation of a sustainable and reasonable fisheries policy.
The agreement has been concluded for a period of four years and contains a number of elements on which the partnership approach is based. They include, amongst other things, an exclusivity clause which prohibits the existence of private licences or other private arrangements outside the scope of the agreement; scientific cooperation in order to promote responsible fishing in Moroccan fishing zones; the possibility of a review of the fishing opportunities on the basis of scientific evidence and within the limits required by the sustainable management of Morocco’s resources; vessel monitoring system requirements to reinforce checks on vessels operating in Moroccan fishing zones; and the social clause applicable to local seamen signed on by Community vessels.
I am confident that this agreement will be implemented in the best possible way and in the spirit of partnership, dialogue and remarkable mutual respect that has characterised our relations with the Kingdom of Morocco since the beginning of the negotiations.
At this point allow me to turn briefly to the amendments. Although the Commission can agree with the spirit of certain amendments, such as Amendments 2, 5, 7, 10 and 13, it does not consider them necessary. Similarly it does not consider Amendment 4 necessary, and it cannot accept Amendments 1, 3, 6, 8, 9, 11 or 12.
On Amendments 14 to 18, the question of the EC-Morocco Fisheries Partnership Agreement and the related question of Western Sahara have been discussed at great length, in the European Parliament’s Fisheries Committee, as well as in the Committee on Development and the Committee on Budgets.
I would like to emphasise again that the agreement is fully in conformity with international law. This has also been confirmed by the opinion of the European Parliament’s Legal Service, and the legal services of the Commission and the Council. The content of the agreement does not contain any provision dealing with the legal status of the maritime waters pertaining to Western Sahara. It defines the Moroccan fishing zone as the waters falling within the sovereignty or jurisdiction of the Kingdom of Morocco. This neither defines nor prejudges the legal status of the waters concerned. According to the provisions of the agreement, it is up to the Moroccan authorities as the contracting party concerned to define the fishing zones on the basis of which fishing licences will be issued.
. Mr President, Commissioner, ladies and gentlemen, as promised, we are here today, just one part-session later, in a position to present plenary with a report by our Committee on Fisheries on the Fisheries Partnership Agreement between the European Union and Morocco.
We believed that our committee should not be deprived of the opportunity to debate this sensitive agreement, and it therefore had to be debated and approved by us first. I believe that this time has been extremely useful: it has been useful for the rapporteur, who now has more information than he had before, and it has been useful in that it has given us a more in-depth awareness of what has been agreed and of what has not yet been agreed. It has also made it possible for us to help the Commission to promote an Agreement in which certain very important issues are still subject to negotiation, entirely openly, as befits a Parliament.
We are in a position today, therefore, to ask the House to vote in favour of this Agreement, but with the reservations, the adjustments, the guarantees and improvements that we have introduced in the Committee on Fisheries and which are included in the report.
I believe that this report has improved the Agreement and Parliament’s institutional position and we have fully and responsibly carried out the duties for which we were elected. Our real objective was, and remains, to improve the guarantees for the fisheries sector, which is the beneficiary of the Agreement, to ensure compliance with its clauses and to make it operative and viable. We did not understand before, and we still do not understand, why some people were opposed to this exercise in responsibility and transparency.
In addition to the technical fisheries issues that I will comment on in a moment, the Agreement was politically sensitive because of the thorny issue of the Western Sahara, which we could not sidestep but which we could not get involved in either.
I have tried to remain neutral on this issue, acknowledging the problem but not speaking for any of the parties, in order to ensure that Parliament does not show any particular support for any one of them, though at all times respecting international law and the on-going dispute, and not ignoring it, including the United Nations’ doctrine regarding non autonomous territories.
The opinion of Parliament’s Legal Service has been extremely useful and has been incorporated into the report, as well as the amendments by Mrs Attwooll, whom I would like to thank for her sensitivity and understanding, and the only amendment approved by the Committee on Development relating to the Sahara.
I would also like to take this opportunity to thank Mr Kindermann, coordinator of the Socialist Group in the European Parliament, for the assistance he has given me and for his efforts to keep his group united – although he has not achieved this entirely, I am aware of the efforts he has made.
I therefore believe, as rapporteur, that the report is balanced and reasonable, although compromises mean giving some ground and not everybody can be one hundred per cent satisfied.
I would now like to make a few comments about the strictly fisheries-related aspects of the report. The European Parliament expresses its support for the Agreement but, as I have said, it reserves for itself the task of scrupulously monitoring its application, which is fully in accordance with our duties of control over the Commission, calling for an exhaustive annual report on its application and in particular demanding that we be kept informed of each and every modification introduced into the text; in particular, we ask to be made aware of any opinions the Commission issues with regard to the possible modification of the Agreement’s exclusivity clause. We want to be made aware of how fisheries resources develop, in particular those species excluded from the agreement and of high commercial value, such as cephalopods and crustaceans, since, with the current exclusion, the Galician fleet is marginalised. We also want to be informed of the measures adopted to allow the Andalusian fleet to fish with lamps, as it has been doing, and also to ensure that there is no discrimination in this fishing area or in the measures intended to ensure landing in local ports. We also want to be kept informed of the technical measures that have not yet been clarified in relation to longline fishing and of the agreements of the joint committee that relate to the way in which the European Union’s financial contribution will be invested.
The final distribution of fishing opportunities must be communicated to Parliament, since adjustments are still being made to them at the moment. To this end, we have approved the amendments by Mrs Fraga, so that distributions respect relative stability and the sector and Parliament can observe the application of these vital issues.
While it may appear irresponsible to prolong the parliamentary negotiation of this Agreement indefinitely, we believe that it would have been more irresponsible to approve it blindly and hence to approve it without these demands and guarantees.
Our wish has been to reassure all of the parties involved that the Agreement will be applied rigorously and seriously and in accordance with international rules. That was our difficult commitment and will continue to be so in the future, in order to ensure that the European Parliament conscientiously monitors its application once it has entered into force, in accordance with the amendments approved by the Committee on Fisheries and if the House adopts the report tomorrow, as I hope it will.
I would like to thank everybody for their understanding and cooperation.
. – Mr President, we are naturally pleased to have a new fisheries agreement with Morocco although, as the rapporteur has said, we do not yet know precisely what form it will take.
We do know, however, that, after six years without an agreement, during which contacts have been constant, in the end, the two fleets that made fisheries relations with Morocco so very important have been left out: the cephalopod fleet and the crustacean fleet. That is one of the reasons why our feelings about the new agreement are bitter-sweet. Unfortunately there are other problems, however.
We regret the pressure that has been put on us by the other institutions, even to violate the established procedures. This pressure has complicated the work of our Committee and the rapporteur very much, when our only intention is to ensure that this new agreement does not cause as many problems as the last one, and to obtain legal guarantees that the content sent to Parliament truly corresponds to what our fleet is going to face.
We regret that doubts remain about this, since what the Commission considers to be technical negotiating errors of minor importance may mean, for example, that the seiner fleet cannot fish.
Furthermore, the possibility of modifying the technical datasheets remains too open and we would therefore ask that all possible information be communicated and that Members of this Parliament be able to attend the joint committees as observers.
Finally, we must thank the rapporteur for the balance he has achieved in relation to the political issues that have arisen. Like him, we believe that the Committee on Fisheries is not the place to resolve extremely important and complex international political problems. His report is scrupulous in terms of international law and, as has been said, it is in line with the legal reports of the Community institutions, and we would therefore ask once again for the new amendments presented to be rejected and instead we would ask all of the groups to support the report by the rapporteur.
I would like finally to ask the Commissioner what stage the approval of this proposal by the Moroccan Parliament is at. According to what we have been told, that Parliament was going to meet on 15 April with this as one of its first subjects for debate. We would like to know whether it is in the process of being approved by the Moroccan Parliament.
. – Mr President, I believe that the EC/Morocco fisheries partnership agreement is of crucial importance in two respects: on the one hand, from a social and economic point of view, many fishermen have been waiting for six years, and are still waiting, with their vessels in harbour, to see a firm political will to treat the signature of a fisheries agreement with Morocco as a priority.
On the other hand, this Agreement is also of great political importance because it contributes to the normalising of relations between the European Union and Morocco, a neighbouring country.
It is not a merely economic agreement, since it is intended to provide for collaboration in terms of the sustainable management of resources and enhanced cooperation. The Agreement reflects a new partnership dynamic between the European Union and third countries in the field of fisheries.
I would also like to stress that this is the best possible agreement. I would like to state clearly that I believe this to be a good agreement for the European fisheries sector, both in terms of the number of licences it will allow and in terms of industrial fishing capacity.
To those people who are welcoming the Agreement, but are critical of it at the same time, I would like to point out above all that we must bear in mind that it will allow an activity which has been halted for too long to resume, with a number of licences and a fishing capacity that have not existed for the last six years. I believe that the Agreement is born of a will for permanence, and provides for the mechanisms necessary to resolve any dispute that may arise and the possibility of improving the figure when resources allow.
This Agreement reached Parliament a few months ago, during a consultation procedure. The fishermen, the sector and with them the majority of the citizens hoped that the Agreement, which has required a lot of time, work and negotiation, would receive Parliament’s support and would enter into force, thereby allowing the fishermen to begin their activities as soon as possible. However much the rapporteur may insist, therefore, we still cannot see any justification for the delay, which we believe to be unnecessary.
This unnecessary delay reached its peak with the refusal to deal with the report by means of the urgency procedure, which would have allowed it to enter into force this May. All of this delay and the resulting harm suffered by the fishermen have resulted in the presentation of a report the text of which I believe has not been changed in any significant way and whose delay has merely led to debates which have nothing to do with the fisheries sector.
I believe that the time has come to look to the future. I am entirely happy with the Agreement and believe it to be positive that it has been reached. I would therefore ask this Parliament to support it, thereby sending the message to the fishermen and the sector that their Parliament unreservedly supports their immediate return to work and that it intends it to be lasting this time.
. Mr President, Commissioner, the ALDE Group has continuing difficulties with the whole range of third country fisheries agreements, although we acknowledge that the new partnership model is an improvement on what went before. The agreement with Morocco creates particular problems, given the situation of the people of Western Sahara.
Whilst the prevailing legal advice is that the agreement is not, on the face of it, in contravention of international law, there is a clear risk of the breach of peremptory norms in its implementation. That is why, at committee stage, we proposed amendments intended to build safeguards into the regulation. These make approval of the agreement subject to its being operated in conformity with international law, insist on that operation being closely monitored and require a suspension if there is evidence of breach. As included in the report, these provisions afford protections that would otherwise be sadly lacking. We are grateful to the rapporteur for his sensitivity to the issues and for the compromise reached, as also for the support afforded to the whole set of amendments in committee.
I know, however, that many colleagues would have preferred a different outcome. I would like to reassure those who are uneasy about the mention of Western Sahara in the recital that it only recognises the fact of occupation and does not in any way imply its legitimacy. I can understand, too, the motivation of those who would like to see the waters adjacent to Western Sahara excluded from the agreement altogether, but I have to point out that this would have the paradoxical effect of depriving its people of the right to any financial benefit from the agreement, whilst not actually giving them greater security with regard to natural resources.
I conclude, though, by saying to the Commission and the Council that, however Members of this Parliament individually approach tomorrow’s vote, concern for the people of Western Sahara is felt across Parliament as a whole. Please take heed of that.
Mr Varela Suanzes-Carpegna has done an extremely thorough job, but we heard President Morales of Bolivia speak earlier this evening of 500 years of colonial plundering. That period should be in the past.
We come now, however, to this illegal fishing agreement, which is a piece of pure neo-colonialism. Western Sahara is occupied, yet no one acknowledges the hegemony exercised by Morocco. Only if the changes designed to exempt occupied areas from the agreement are approved can justice be done in practice to the European Parliament’s talk of human rights.
Do read SHERPA’s legal analysis. They are experts on international agreements and they completely condemn the fisheries agreement. The institutions’ legal services have been used to misinterpret the UN Charter in the interests of exploitation, but Parliament’s legal service recognises that the agreement is only legal if it benefits the Saharawi people. In the previous agreements, Morocco showed not the slightest concern about the population. This agreement contains nothing about compensation for the Saharawi people or about targeted aid as compensation. Morocco has stolen Western Sahara, and anyone entering into fisheries agreements with Morocco becomes guilty of receiving stolen goods. It is just like calling on a thief to go into someone’s kitchen and steal fish from the table, something that no one in this Chamber would do. Anyone who puts out their hand and presses the ‘yes’ button in support of this agreement, without exempting Western Sahara’s waters from it, is behaving just like a dealer in stolen goods, putting out their hand to receive payment for them.
– As regards the content of the fisheries agreement between the European Community and the Kingdom of Morrocco relating to the waters under its effective sovereignty, I should like to highlight, in broad terms, the opinions expressed by representatives of the fisheries sector. They believe that the conditions of this new agreement will bring restrictions, greater burdens and fewer benefits for fishermen, and will accordingly be extremely harmful.
Yet this agreement raises a more fundamental issue, namely respect for international law and the legitimate rights of the people of Western Sahara. Morocco is illegally occupying Western Sahara. According to United Nations resolutions, Morocco has no sovereignty over this territory nor, in turn, its natural resources. It also has no right to be the territory’s or administrative power, under the terms of the United Nations Charter. Morocco is very much the illegal occupying power in Western Sahara, that is to say, its illegal colonial power.
Consequently, any agreement with Morocco that, ambiguously or otherwise, involves the exploitation of Western Sahara’s natural resources constitutes a clear violation of international law. The issue at stake, as the Polisario Front maintains, is whether the EU Member States will uphold international law and contribute towards a fair and lasting solution to the conflict involving respect for the Sahrawi people’s inalienable right to self-determination, or whether, by contrast, they will encourage injustice, aggression and the violation of human rights.
The inclusion in the agreement of clauses that say, in watered down form, that the European Community’s financial contribution should also be used to develop coastal fishing communities in Morocco and Western Sahara, as borne out in previous agreements, falls short of what is required and does not safeguard the rights of the Sahrawi people. If the intention really were to ensure that the Sahrawi people could enjoy the benefits of exploiting their fishing resources, the necessary conditions would be put in place to safeguard their interests and rights, by setting up a United Nations fund, for example.
We have therefore retabled two amendments, which, in line with international law, specifically exclude the waters off Western Sahara from the fisheries agreement before us, granting fishing possibilities only to Community fishermen in the waters falling within the sovereignty or jurisdiction of the Kingdom of Morocco, or in other words solely in the waters north of the 27°40' parallel.
Lastly, it is important to point out that although the Council and the Commission have, of their own volition, expressed serious concerns about this agreement, the Polisario Front, the legitimate representative of the Sahrawi people, has not been consulted at any time during this process, and that is something we find appalling.
We have previously pointed out how dangerous the EU’s fisheries agreements are, both for the populations of the world’s poor countries and for EU taxpayers. The only winners are fishing companies from, in the main, the countries around the Mediterranean, where companies are heavily subsidised through the agreements.
This time, however, it is much more serious because the EU intends entering into an agreement with a colonial power of the worst sort. By doing so, the EU would be indirectly recognising the brutal occupation of Western Sahara, which is illegal under international law. It is outrageous that old European colonial powers are even today continuing to conduct the same policy as before, and just as destructively, albeit in a more subtle form.
These fisheries agreements are extremely objectionable. They prevent poor countries from developing their own fishing industries and are partly responsible for depleting the oceans of fish. They also cost EU taxpayers huge sums of money. I therefore call on you to vote against all the fishing agreements that will require decisions by Parliament, and especially against this one.
Mr President, I welcome this agreement, which is reasonable on two grounds.
Firstly, it is reasonable as far as the fishery resources in the Moroccan provinces of Western Sahara are concerned. It is not the opinion of Parliament’s legal service that counts, but that of the International Court of Justice. For centuries, Morocco has exercised a certain form of sovereignty over that territory. If Algeria wants an outlet into the Atlantic, that is its problem, but that is not a good enough reason to invent laws.
It is also reasonable because it is good to retain the benefits derived from these agreements and to transfer them to the Saharan provinces of Morocco and to the people. I have just one reservation, however: it concerns the annual 60 000 tonnes of industrial fishing granted to the large seiners of Northern Europe, which have no historic precedence, especially not in comparison with the historic precedence of Morocco, which nonetheless authorised the presence in its waters of 244 vessels, which disappeared at the end of the agreement.
Since the agreement with Angola has been denounced, we must take delight in the fact that we have concluded this reasonable and balanced agreement with Morocco. Let us not pick a quarrel with the Moroccans.
Mr President, Commissioner, ladies and gentlemen, I should like to congratulate the rapporteur on the excellent work he has done in terms of showing consideration for everyone's interests and of reaching the best possible compromise.
In accordance with the international legal status of Western Sahara, no entity, not even the European Parliament, can intervene in this disagreement, under international law, and as has been confirmed to us by the European Parliament's legal service. That is why I am delighted to observe that the agreement has not been the subject of a political dispute, which means that the rights of the Moroccan and Saharawi people are safeguarded, together with those of the fishermen and the fishing industry in Europe.
On the other hand, it is up to the European Union to ensure that everyone, including Western Sahara, gains from the benefits derived from the agreement. That is precisely the aim of the amendments tabled in plenary by the Committee on Fisheries. Compliance with international law during the implementation of the agreement is once again at the forefront. Financial aid will have to be used in order to facilitate the development of coastal populations that subsist on fishing, and this so as to enable small and medium-sized enterprises to be created in this sector, whether in Morocco or in Western Sahara.
Finally, the Commission will have to present an annual report with the aim of assessing whether the agreement is being applied properly and, if it is not, then the Commission will be able to suspend it, as provided for. I am convinced that these amendments are the guarantee of a coherent and fair agreement. I hope that the European Parliament, for its part, adopts them by a large majority.
Mr President, as Western Sahara is not a sovereign state, it is international law that applies to its population. Under international law, this population group has a right to self-determination via its recognised representatives. This means that if an agreement is to be entered into, the population of Western Sahara must be involved and their economic interest must be taken into consideration. The Legal Service of the European Parliament has determined that the agreement is not in contravention of international law as long as the Moroccan authorities provide the population of Western Sahara with economic compensation for the resources taken from their waters. However, nowhere in the agreement does it state that compensation is to be provided. In fact, not once are the people of Western Sahara mentioned, nor have they been involved in the process of entering into agreements.
I do not believe that it is the job of the Committee on Fisheries to solve conflicts between Morocco and Western Sahara, but I do think it is important that international law is obeyed and that the population of Western Sahara does not end up as the loser in this agreement. I therefore also believe it to be important that we vote in favour of those amendments that exclude territory belonging to Western Sahara. If these amendments are adopted, I believe that we could end up with a positive agreement. If not, the agreement will be a bad one.
There is a lot to be said about the EU’s fisheries policy. There is no doubt a lot of politics involved over and above the actual fisheries agreements. This agreement in particular has a very great deal of politics associated with it, and there are many uncertainties where Western Sahara is concerned.
Morocco has been occupying Western Sahara since 1975, and the world community has still not succeeded in solving this issue. Morocco has refused to accept the UN’s plan for a referendum and has unfortunately failed to contribute to any form of dialogue or negotiation.
I am extremely concerned that, by voting in favour of this report, we are giving Morocco opportunities to exploit fishing resources belonging specifically to Western Sahara and its people. The legal analyses are contradictory and, as many of these point out, the position under international law is unclear because the boundaries of Morocco’s territorial waters are being erased. It may lead to Morocco distributing fishing licences belonging to Western Sahara, something that would contravene both the UN Charter and international law. Morocco has done this before, and the money has not benefited the West Saharan people. I shall therefore support the amendments limiting the agreement to what is compatible with international law. I think it important for the EU not to recognise the policy of occupation. Rather, we should show that we want to see a solution to this conflict regarding what is Africa’s last colony. If the amendments do not go through, I and, I hope, many others intend to vote against this agreement. We cannot say that the agreement is just about fisheries and the conditions under which fishermen operate. It is, to the very highest degree, about politics, and that is something we must realise. We have a big responsibility to make our position clear, and that is something we can do by voting against this agreement.
Mr President, I have become increasingly sceptical over the years I have been here about the value of fishing agreements in general: usually only a few of our Member States benefit, while all our taxpayers foot the bill. I am far from confident that the European Union can properly monitor fishing activity in these agreements or guarantee that our money ends up where it should.
However, this agreement has an added dimension: the absolute right of a people to self-determination, the right, in this case, of the Saharawi people to control their own resources. We should not be signing up to any deal with Morocco that leaves any doubt whatsoever whether Western Saharan waters can be included by the Moroccan Government.
If Amendments 14 to 18, restricting the agreement to Moroccan waters only, are approved – amendments which my group and I have signed – I would consider supporting this report, otherwise I would have to reject it.
Mr President, ladies and gentlemen, my group cannot vote in favour of the agreement with Morocco because its entry into force would be as good as a violation of international law. The proposed definition of Moroccan territorial waters as including waters that actually belong to Western Sahara means trampling on the Sahrawi people's rights, which are clearly defined by the United Nations, particularly its right to self-determination, which is already included in the declaration.
We are all aware that, for many years now, the Moroccan Government has done everything in its power to stop a referendum from being held on the independence of Western Sahara. Instead of putting pressure on Rabat to go down the road of a diplomatic solution, by signing the agreement under discussion today, the Union is in danger of sending out the wrong signal, by legitimising a form of occupation that has been denounced for years.
A few part-sessions ago, we voted in favour of a resolution that called for the sovereignty of the Sahrawi people over the resources of that country to be upheld. I believe that we need to reaffirm this point, by doing what my group tried to do and denouncing those parts of the agreement in which Morocco absorbs Sahrawi territorial waters.
Finally, I believe that this agreement demonstrates a need to include the democratic clause in all of the fishing agreements reached between the Union and third countries. In February, Parliament unanimously adopted my report on that subject. It is unacceptable that, as in that case, the Union and Morocco are doing business at the Sahrawi people's expense. Respect for international rights, and therefore for the sovereignty of Western Sahara, must be a prerequisite if EU-Morocco relations are to develop further.
– Mr President, I believe that this is an important day, because the signature of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco and of a protocol for the next few years restores relations – fisheries relations – which have been suspended since the last one elapsed in 1999.
I perfectly recall what a difficult time we had, Commissioner, when the last Agreement came to an end and how many fishermen, the majority of them Spanish – mostly from Galicia, the Canary Islands and Andalusia – we obliged to undergo a difficult restructuring.
That was not a bitter-sweet time, Commissioner, but rather a thoroughly bitter time – a very bitter time.
The beginning of a new phase of cooperation and dialogue between the Commission and the Kingdom of Morocco has contributed in no small way to the achievement of this Agreement, and I would like to congratulate you and all of your team most warmly. I would also like in particular to thank you for being here with us today.
I also believe that it is worthy of note that, unlike five years ago, the Spanish Government has actively supported the Commission’s negotiating process, which has brought success.
I would like to point out that this Agreement, which belongs to a new generation of agreements, will make a very positive contribution to promoting our southern neighbour’s fisheries sector. In this regard, Commissioner, I would like to congratulate you, because we are going to contribute to generating stable employment and we are going to help to combat illegal immigration.
– Mr President, we believe that it is legitimate, and necessary – as has been said – to normalise fisheries relations between Morocco and the European Union, but that should not be done at the expense of legitimising Morocco’s illegal occupation of Western Sahara.
The United Nations does not consider Morocco to be the administrator of the Sahara, and that country does not therefore have the right to negotiate over Saharawi waters. By accepting that those waters are included, the European Union is regrettably helping to perpetuate the pillaging that we have condemned so many times in this House.
As laid down in the Convention on the Law of the Sea, the profits from the exploitation of a territory whose status has yet to be defined, according to the United Nations, must benefit the population of the territory in question. Nevertheless, the Moroccan authorities’ hostile and entirely uncooperative attitude to the Western Sahara dispute means that they are very unreliable in this respect.
We therefore believe that the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco must explicitly exclude Saharawi waters, otherwise our group will be obliged to vote against the report and hence the Agreement.
This fisheries agreement is a disgraceful agreement through which the EU is a party to crimes under international law.
The agreement covers Western Sahara’s fishing waters, but Morocco is occupying and oppressing Western Sahara and has no right to the country’s natural resources. Western Sahara’s legitimate representative, the liberation movement Polisario, is firmly opposed to this agreement. The Geneva Convention bans an occupying power from exploiting occupied areas’ natural resources for its own gain, but that is precisely what this agreement involves. It means that the EU too would profit from, and legitimise, Morocco’s illegal occupation of Western Sahara and thus be an active party to crimes under international law.
Commissioner, the agreement you have negotiated with Morocco is disgraceful.
Mr President, fishery agreements should be used to promote sustainable fishing, but that is not always the case, unfortunately. In this agreement too, question marks can be placed by the 22 trawlers that are permitted. This agreement, however, is more restricted than its predecessor, which ran until 1999, and excludes a number of vulnerable fish species, mainly octopus and crustaceans. The focus is more on small-scale fishing, which is important. The agreement with Morocco will contribute towards a sustainable treatment of scarce fish stocks and will be based on the principle of maximum sustainable yield.
This is all well and good, of course, but alas, Parliament can hardly put any of this to the test at a time when we are issuing our advice about the new agreement with Morocco, because we do not have access to the Commission’s assessment. I back the rapporteur’s amendments in which he asks for more information about fish stocks, as well as about the way in which the agreement benefits the parties involved. I would, at the same time, insist on Parliament gaining access to these assessments or impact assessments in good time, so that we are well-informed before we give our opinion.
Then, there is, of course, the issue of the Western Sahara, in respect of which the report is incomplete. The agreement is not restricted to the Moroccan coastal waters, but also applies to waters belonging to the Western Sahara. Although a joint committee must ensure that the people of the Western Sahara will benefit from this agreement, it is very much in doubt whether the Saharan people actually stand to gain. This is, in any event, left ambiguous in the report. We should state in no uncertain terms that this agreement will only pertain to the Moroccan coastal waters. Amendments to that effect have been tabled, which I hope will receive your support.
– Mr President, I would like to thank the Commission and the Commissioner for the work they have done, allowing us to reach this Agreement with Morocco.
I would like to express my complete agreement with the Commissioner’s comments on the rejection of the unfounded amendments proposed, because the intention to subordinate this Agreement to political conditions of a different nature has no basis in international law.
I would also like to express my gratitude to a section of the population who I represent and the region in which I live; I am talking about the population of the Canary Islands, which also neighbours these waters, which has always fished in these waters and not, despite what some people have said, in a colonialist fashion. My great-grandfather signed an agreement with the population of the coast in order to fish there, on the basis of the principle of mutual interest. We had been fishing in those waters, we shall go back to fishing there, and I would like to thank the Commission for the effort it has made.
I hope that this Parliament will approve this Agreement by a large majority, since it is very fair and very correct from the point of view of international law.
– Commissioner, Mr Morillon, this has been a lively debate. It has also been an important one, because whilst the legitimate rights of the fishermen and of Morocco must be respected, this agreement must not be allowed to legitimise the occupation of Western Sahara, which is not recognised by international law. This is an absolutely fundamental issue, and as such I cannot give my agreement to a proposal that simply turns a blind eye to this problem, which is a problem of the highest importance to the international community, although I do understand those who have taken a different view in this debate.
Mr President, first of all I would like to thank Mr Varela Suanzes-Carpegna for his opening remarks. I fully understand the points raised regarding monitoring and I have no difficulty with keeping the Committee on Fisheries informed of how the agreement is actually implemented. I fully share the concern to keep Parliament informed of the various aspects of the implementation of the protocol. I would like to underline that the Commission already complies with the requirements on the transmission of information, in line with the current institutional arrangements. We have also continued discussions with the chairman and members of the Committee on Fisheries in order to try to improve the existing exchange of information and dialogue, in particular with regard to the conclusion and the ex-post follow-up to the conclusion of fisheries agreements.
Concerning the points raised by Mrs Fraga Estévez, in particular with regard to cephalopods and crustaceans, I would like to underline that Article 4 of the protocol provides for reviewing the fishing possibilities under the agreement if the scientific reports indicate an improvement of the situation of certain stocks. On the basis of the conclusions of the annual Scientific Committee meetings, the two parties can agree jointly to modify the existing fishing possibilities as long as sustainable management of the resource is ensured.
The fishing possibilities established in the agreement reflect the total amount of available species, as recommended by the scientific report, and the capacities of the Moroccan national fleet. The Commission does not intend to re-open discussion on this issue except within the parameters of Article 4. Also, with regard to the point raised concerning modalities, the modalities referred to are certainly important but let me emphasise that these are technical questions that by their nature are not defined in the agreement.
Technical modalities such as the use of lamparo, the number of hooks for long-liners and the issue of landings for industrial pelagic fishery will be fine-tuned during the first Joint Committee meeting that will be convened after the entry into force of the agreement, and we certainly have no problem with keeping Parliament and the sector fully informed. Information could be given on technical modifications during our regular closed session meetings. The next one is foreseen for 21 June and if by then we have already had contact with the Moroccans, we will certainly report back to the Committee on Fisheries on the outcome of those contacts.
I was asked by Mrs Fraga Estévez how far Morocco has proceeded with regard to concluding the process of adoption of the agreement. Our information is that everything is moving smoothly. We do not know of any particular difficulties on the Moroccan side. It should therefore be adopted by the Moroccan Parliament immediately after we have adopted it some time in June.
I would like to thank all those who have expressed support for the agreement reached. Regarding the point raised by Mrs Corbey concerning the ex-ante evaluation, let me say that it was sent in September to the Chairman of the Committee on Fisheries and distributed to all members of the Committee on Fisheries.
As regards the points raised by Mrs Attwooll and a number of others, I repeat that concerning Western Sahara the wording used in the agreement was formulated very carefully. I repeat that it neither defines nor prejudges the legal status of the waters concerned. Again, with regard to what Mr Schlyter, Mr Hudghton, Mr Guerreiro and others said on the question as to whether Morocco can conclude agreements that concern the exploitation of the natural resources of Western Sahara, the United Nations legal adviser gives a clear answer. Although the United Nations has never recognised Morocco as an administrative power in accordance with Article 73 of the Charter of the United Nations, and Morocco is not listed as an administering power of the territory in the United Nations’ list of non-self-governing territories – this is point 7 of the Opinion of the United Nations legal adviser – agreements can be concluded with the Kingdom of Morocco concerning the exploitation of natural resources of Western Sahara.
The interpretation given by the UN legal adviser recognises the competence of Morocco to conclude these types of agreements and in this way implies that Morocco is a de facto administrative power of the territory of Western Sahara; the mandate given to the Commission by the Council was to negotiate with the Kingdom of Morocco.
In the framework of these agreements, international law seeks to assure the right of peoples and nations to use and dispose of the natural resources in their territories. In that respect, the agreements are considered compatible with the Charter obligation of the administering power and in conformity with the General Assembly resolution and the principle of permanent sovereignty of natural resources enshrined therein, if the exploitation of the resources in non-self-governing territories is considered for the benefit of the peoples of those territories, on their behalf or in consultation with their representatives. In that respect, Morocco is under an obligation to take all appropriate measures to ensure the full application of the EC-Morocco Fisheries Partnership Agreement in accordance with the obligations of international law.
May I say in response to Mrs Sudre’s and Mr Kristensen’s concerns that the agreement itself already guarantees certain benefits for the local population. In particular with regard to industrial pelagic fishery, which is focused on stock C, the agreement foresees the obligation to land 25% of captures. The main purpose of this provision is to contribute to the better supply of pelagic fish to the transformation industry that has in recent years suffered from irregular and short supplies of raw material. Additional economic incentives are therefore foreseen to encourage pelagic vessels to land a bigger part of their catches, more than the obligatory 25%, in the local ports in the south.
In addition to the above-mentioned landing obligation, the agreement also makes stipulations regarding services and infrastructure activities in the local ports in the south. That provides for additional earnings and contributes to development of these ports. The agreement also ensures additional support for the development of the coastal area through the following financial measures. The agreement sets an amount of at least EUR 4.75 million per year for the modernisation and upgrading of the coastal fleet. The agreement also specifies that part of the financial contribution should be used, among others, for the restructuring of small-scale fishing, training and support of professional organisations. The industrial pelagic fishery is under the obligation to land 25% of all catches in the local ports. This obligation has been inserted into the agreement in order to support the development of the local fishing industry, which suffers from an irregular or insufficient supply of raw material.
I thank the Commissioner, all the speakers and the chairman of the committee for their presence throughout these debates.
The debate is closed.
The vote will take place tomorrow at 11.30.